

Exhibit 10.27

















    
THIRD AMENDED AND RESTATED
MASTER THROUGHPUT AGREEMENT
(including Tankage and Loading Racks)


by and between


HOLLYFRONTIER REFINING & MARKETING LLC


and


HOLLY ENERGY PARTNERS-OPERATING, L.P.
    






Effective as of January 1, 2017








TABLE OF CONTENTS


ARTICLE 1 DEFINITIONS AND INTERPRETATIONS    2
1.1    DEFINITIONS    2
1.2    INTERPRETATION    2
ARTICLE 2 AGREEMENT TO USE SERVICES    2
2.1    INTENT    2
2.2    MINIMUM REVENUE COMMITMENTS    2
2.3    MEASUREMENT OF SHIPPED VOLUMES    3
2.4    VOLUMETRIC GAINS AND LOSSES; LINE FILL; HIGH-API OIL SURCHARGE    3
2.5    OBLIGATIONS OF HEP OPERATING    4
2.6    DRAG REDUCING AGENTS AND ADDITIVES    4
2.7
CHANGE IN THE DIRECTION; PRODUCT SERVICE OR ORIGINATION AND DESTINATION OF THE
PIPELINE SYSTEM    4

2.8    NOTIFICATION OF UTILIZATION    5
2.9    SCHEDULING AND ACCEPTING MOVEMENT    5
2.10    TAXES    5
2.11    TIMING OF PAYMENTS    5




[Page 1 to the Third Amended and Restated Master Throughput Agreement]

--------------------------------------------------------------------------------



Exhibit 10.27


2.12    INCREASES IN TARIFF RATES    5
2.13    REMOVAL OF TANK FROM SERVICE    5
2.14    NO GUARANTEED MINIMUM    6
ARTICLE 3 AGREEMENT TO REMAIN SHIPPER    6
ARTICLE 4 NOTIFICATION OF REFINERY SHUT-DOWN OR RECONFIGURATION    6
ARTICLE 5 FORCE MAJEURE    6
ARTICLE 6 AGREEMENT NOT TO CHALLENGE PIPELINE TARIFFS    7
ARTICLE 7 EFFECTIVENESS AND TERM    7
ARTICLE 8 RIGHT TO ENTER INTO A NEW AGREEMENT    7
8.1    NEGOTIATION PURSUANT TO WRITTEN NOTICE    7
8.2    NEGOTIATION IN THE ABSENCE OF WRITTEN NOTICE    8
ARTICLE 9 NOTICES    8
ARTICLE 10 DEFICIENCY PAYMENTS    8
10.1    DEFICIENCY NOTICE; DEFICIENCY PAYMENTS    8
10.2    DISPUTED DEFICIENCY NOTICES    9
10.3    PAYMENT OF AMOUNTS NO LONGER DISPUTED    9
10.4    CONTRACT QUARTERS INDEPENDENT    9


ARTICLE 11 RIGHT OF FIRST REFUSAL    9
ARTICLE 12 INDEMNITY; LIMITATION OF DAMAGES    9
12.1    INDEMNITY; LIMITATION OF LIABILITY    9
12.2    SURVIVAL    10
ARTICLE 13 MISCELLANEOUS    10
13.1    AMENDMENTS AND WAIVERS    10
13.2    SUCCESSORS AND ASSIGNS    10
13.3    SEVERABILITY    10
13.4    CHOICE OF LAW    10
13.5    RIGHTS OF LIMITED PARTNERS    10
13.6    FURTHER ASSURANCES    11
13.7    HEADINGS    11
ARTICLE 14 GUARANTEE BY HOLLYFRONTIER    11
14.1    PAYMENT GUARANTY    11
14.2    GUARANTY ABSOLUTE    11
14.3    WAIVER    12
14.4    SUBROGATION WAIVER    12
14.5    REINSTATEMENT    12
14.6    CONTINUING GUARANTY    12
14.7    NO DUTY TO PURSUE OTHERS    12
ARTICLE 15 GUARANTEE BY THE PARTNERSHIP    12
15.1    PAYMENT AND PERFORMANCE GUARANTY    12
15.2    GUARANTY ABSOLUTE    13




[Page 2 to the Third Amended and Restated Master Throughput Agreement]

--------------------------------------------------------------------------------



Exhibit 10.27


15.3    WAIVER    13
15.4    SUBROGATION WAIVER    13
15.5    REINSTATEMENT    14
15.6    CONTINUING GUARANTY    14
15.7    NO DUTY TO PURSUE OTHERS    14




EXHIBITS


Exhibit A – Definitions
Exhibit B – Interpretation
Exhibit C – Applicable Assets, Product, Minimum Capacity Commitment, Tariffs,
Tariff
Adjustments and Applicable Terms
Exhibit D – Measurement of Shipped Volumes
Exhibit E - Volumetric Gains and Losses; Line Fill; High-API Oil Surcharge
Exhibit F - Increases in Tariff Rates as a Result of Changes in Applicable Law
Exhibit G - Special Provisions: Malaga Pipeline System
Exhibit G-1 - Map of Pipeline System and Pipeline System Capacity by Segment
Exhibit G-2 – Construction Projects
Exhibit G-3 – Devon Lease Connections
Exhibit H – Special Provisions: El Dorado Assets
Exhibit H-1 - El Dorado Loading Rack
Exhibit H-2 – El Dorado Tankage
Exhibit H-3 – Specifications for New Tank
Exhibit I - Special Provisions: Cheyenne Assets
Exhibit I-1 - Cheyenne Loading Rack
Exhibit I-2 - Cheyenne Receiving Assets
Exhibit I-3 – Cheyenne Tankage
Exhibit J – Special Provisions: Tulsa East Assets
Exhibit J-1 - Tulsa Group 1 Loading Rack
Exhibit J-2 - Tulsa Group 1 Pipeline
Exhibit J-3 – Tulsa Group 1 Tankage
Exhibit J-4 – Tulsa Group 2 Loading Rack
Exhibit J-5 – Tulsa Group 2 Tankage
Exhibit K – Special Provisions: El Dorado Crude Tank Farm Assets
Exhibit K-1 – El Dorado Crude Tankage and Jayhawk Tankage
Exhibit K-2 – El Dorado Terminal Quality Specifications
Exhibit L-1 – Tulsa West Tankage
Exhibit L-2 – Special Provisions: Tulsa West Tankage










[Page 3 to the Third Amended and Restated Master Throughput Agreement]

--------------------------------------------------------------------------------



Exhibit 10.27








THIRD AMENDED AND RESTATED
MASTER THROUGHPUT AGREEMENT

This Third Amended and Restated Master Throughput Agreement (this “Agreement”)
is dated as of January 18, 2017, to be effective as of the Effective Time (as
defined below) by and between HOLLYFRONTIER REFINING & MARKETING LLC (“HFRM”)
and HOLLY ENERGY PARTNERS-OPERATING, L.P. (“HEP Operating”). Each of HFRM and
HEP Operating are collectively referred to herein as the “Parties.”


RECITALS:


A.    In connection with that certain Pipeline Throughput Agreement
(Roadrunner), dated as of December 1, 2009, between HFRM (as successor in
interest to HollyFrontier Navajo) and HEP Operating, HEP Operating agreed to
provide certain transportation services for HFRM on the Roadrunner Pipeline, as
defined below.


B.    In connection with that certain Loading Rack Throughput Agreement
(Lovington), dated as of March 31, 2010, between HFRM (as successor in interest
to HollyFrontier Navajo) and HEP Operating (as successor in interest to Holly
Energy Storage-Lovington LLC), HEP Operating agreed to provide certain loading
services for HFRM with respect to the Lovington Loading Rack, as defined below.


C.    In connection with that Second Amended and Restated Pipelines, Tankage and
Loading Rack Throughput Agreement (Tulsa East), dated as of August 31, 2011,
between HFRM (as successor in interest to Holly Refining and Marketing-Tulsa
LLC) and HEP Operating (as successor in interest to HEP Tulsa LLC and Holly
Energy Storage - Tulsa LLC), HEP Operating agreed to provide certain
transportation, storage and loading services to HFRM with respect to the Tulsa
Interconnecting Pipelines, as defined below.


D.    In connection with that certain First Amended and Restated Tankage,
Loading Rack and Crude Oil Receiving Throughput Agreement (Cheyenne), dated as
of January 11, 2012 between HFRM (as successor in interest to Frontier Refining
LLC) and HEP Operating (as successor in interest to Cheyenne Logistics LLC), HEP
Operating agreed to provide certain storage and loading services to HFRM with
respect to the Cheyenne Assets, as defined below.


E.    In connection with that certain Second Amended and Restated Pipeline
Delivery, Tankage and Loading Rack Throughput Agreement (El Dorado), dated as of
January 7, 2014 between HFRM (as successor in interest to Frontier El Dorado
Refining LLC) and HEP Operating (as successor in interest to El Dorado Logistics
LLC), HEP Operating agreed to provide certain transportation, storage and
loading services to HFRM with respect to the El Dorado Assets, as defined below.


F.    In connection with that certain Amended and Restated Transportation
Services Agreement (Malaga), dated September 26, 2014, between HFRM and HEP
Operating, HEP Operating agreed to provide certain transportation services to
HFRM with respect to the Malaga Pipeline System, as defined below.


G.    HEP Operating owns certain other pipelines, tankage and other assets which
it desires to utilize to provide transportation, storage and loading services
for HFRM.




[Page 4 to the Third Amended and Restated Master Throughput Agreement]

--------------------------------------------------------------------------------



Exhibit 10.27




H.    The Parties entered into that certain Master Throughput Agreement,
effective January 1, 2015 (the “Original Master Throughput Agreement”) pursuant
to which HEP Operating agreed to provide certain transportation, storage and
loading services with respect to the Applicable Assets, as defined below, and
pursuant to which the Parties agreed that such services would no longer be
provided pursuant to the Prior Agreements.


I.    The Original Master Throughput Agreement has been further amended and
restated, resulting in that certain Second Amended and Restated Master
Throughput Agreement, effective March 31, 2016 (the “Previous Amended and
Restated Master Throughput Agreement”).


J.    The Parties now desire to amend and restate the Previous Amended and
Restated Master Throughput Agreement in its entirety as follows.


NOW, THEREFORE, in consideration of the covenants and obligations contained
herein, the Parties hereby agree as follows:


ARTICLE 1
DEFINITIONS AND INTERPRETATIONS


1.1    Definitions. Capitalized terms used throughout this Agreement and not
otherwise defined herein shall have the meanings set forth on Exhibit A.


1.2    Interpretation. Matters relating to the interpretation of this Agreement
are set forth on Exhibit B.


ARTICLE 2
AGREEMENT TO USE SERVICES


2.1    Intent. The Parties intend to be strictly bound by the terms set forth in
this Agreement, which sets forth revenues to HEP Operating to be paid by HFRM,
and requires HEP Operating to provide certain transportation, storage and
loading services to HFRM. The principal objective of HEP Operating is for HFRM
to meet or exceed its obligations with respect to the Minimum Revenue
Commitment. The principal objective of HFRM is for HEP Operating to provide
services to HFRM in a manner that enables HFRM to transport, store and/or load
Products on, in or at the Applicable Assets. It is the Parties’ further intent
that the terms and provisions of this Agreement shall be effective and govern
from and after the Effective Time. Any matter first arising prior to the
Effective Time shall be governed by the respective agreement relating thereto
referenced in the Recitals.


2.2    Minimum Revenue Commitments. During the Applicable Term and subject to
the terms and conditions of this Agreement, and as further set forth in Exhibit
C, HFRM agrees as follows:


(a)    Capacity and Revenue Commitment. Subject to Article 4, HFRM shall pay HEP
Operating Applicable Tariffs for use of the Applicable Assets and associated
services as provided herein that result in the payment of an amount that will
satisfy the Minimum Revenue Commitment in exchange for HEP Operating providing
HFRM a minimum capacity in each of the Applicable Assets equal to the Minimum
Capacity Commitment. The “Minimum Revenue Commitment” shall be the aggregate sum
of the revenue to HEP Operating for each Contract Quarter determined by
multiplying the Minimum Throughput Commitment for each Applicable Asset for such
Contract Quarter, by the Base Tariff for such Applicable




[Page 5 to the Third Amended and Restated Master Throughput Agreement]

--------------------------------------------------------------------------------



Exhibit 10.27


Asset in effect for such Contract Quarter. The “Minimum Capacity Commitment”
means the amount set forth on Exhibit C for each Applicable Asset.


(b)    Applicable Tariffs. HFRM shall pay (i) the applicable Base Tariffs for
all quantities of Product transported, stored or loaded at, on or through the
Applicable Assets in each Contract Quarter during the Applicable Term up to and
including the applicable Incentive Tariff Threshold for such Applicable Asset
set forth on Exhibit C, (ii) the applicable Incentive Tariff for quantities in
excess of the Incentive Tariff Threshold and, (iii) if applicable, the Excess
Tariff for the Applicable Asset for quantities in excess of the Excess Tariff
Threshold.


(c)    Adjustment of Applicable Tariffs. The Applicable Tariffs shall be
adjusted in the manner set forth on Exhibit C. To evidence the Parties’
agreement to each adjusted Applicable Tariff, the Parties may, but shall not be
required to, execute an amended, modified, revised or updated Exhibit C and
attach it to this Agreement. If executed, such amended, modified, revised or
updated Exhibit C shall be sequentially numbered (e.g. Exhibit C-1, Exhibit C-2,
etc.), dated and appended as an additional exhibit to this Agreement and shall
replace the prior version of Exhibit C in its entirety, after its date of
effectiveness.


(d)    Reduction for Non-Force Majeure Operational Difficulties. If HFRM is
unable to transport, store and/or load on, in or at any Applicable Asset the
volumes of Products required to meet the Minimum Revenue Commitment for such
Applicable Asset for a particular Contract Quarter as a result of HEP
Operating’s operational difficulties, prorationing, or the inability to provide
sufficient capacity for the Minimum Throughput Commitment, then the Minimum
Revenue Commitment applicable to the Contract Quarter during which HFRM is
unable to transport, store and/or load such volumes of Products will be reduced
by an amount equal to: (A) the volume of Products that HFRM was unable to
transport, store and/or load on, in or at such Applicable Assets (but not to
exceed the Minimum Throughput Commitment), as a result of HEP Operating’s
operational difficulties, prorationing or inability to provide sufficient
capacity on the Applicable Assets to achieve the Minimum Throughput Commitment,
multiplied by (B) the applicable Base Tariff. This Section 2.2(d) shall not
apply in the event HEP Operating gives notice of a Force Majeure event in
accordance with the terms of the Omnibus Agreement, in which case the Minimum
Revenue Commitment shall be suspended to the extent contemplated in Article IX
of the Omnibus Agreement.


(e)    Pro-Rationing for Partial Periods. Notwithstanding the other portions of
this Section 2.2, in the event that the commencement date of the Applicable Term
for any group of Applicable Assets is any date other than the first day of a
Contract Quarter, then the Minimum Revenue Commitment, Minimum Throughput
Commitment, and any applicable Incentive Tariffs for the initial partial
Contract Quarter with respect to such group of Applicable Assets shall be
prorated based upon the number of days actually in such partial Contract
Quarter. Similarly, notwithstanding the other portions of this Section 2.2 if
the last day of the Applicable Term for any group of Applicable Assets is on a
day other than the last day of a Contract Quarter, then the Minimum Revenue
Commitment, Minimum Throughput Commitment, and any applicable Incentive Tariff
for the final partial Contract Quarter with respect to such group of Applicable
Assets shall be prorated based upon the number of days actually in such partial
Contract Quarter and the initial Contract Quarter.


2.3    Measurement of Shipped Volumes. Matters with respect to the measurement
of shipped volumes are set forth on Exhibit D.


2.4    Volumetric Gains and Losses; Line Fill; High-API Oil Surcharge. Matters
with respect to volumetric gains and losses, line fill and high-API oil
surcharges are set forth on Exhibit E.






[Page 6 to the Third Amended and Restated Master Throughput Agreement]

--------------------------------------------------------------------------------



Exhibit 10.27


2.5    Obligations of HEP Operating. During the Applicable Term and subject to
the terms and conditions of this Agreement, HEP Operating agrees to:


(a)    own or lease, operate and maintain (directly or through a Subsidiary) the
Applicable Assets and all related assets necessary to handle the applicable
Products from HFRM;


(b)    make available for HFRM’s use the capacity of the Applicable Assets of at
least the Minimum Capacity Commitment;


(c)    provide the services required under this Agreement and perform all
operations relating to the Applicable Assets, including tank gauging, tank
maintenance, loading trucks, interaction with third party pipelines and customer
interface for access agreements (as applicable) and performance of all
operations and maintenance for the Applicable Assets;


(d)    maintain adequate property and liability insurance covering the
Applicable Assets and any related assets owned by HEP Operating or its
affiliates and necessary for the operation of the Applicable Assets; and


(e)    at the request of HFRM, and subject in any case to any applicable common
carrier proration duties and commitments to other third-party shippers, use
commercially reasonable efforts to transport, store and/or load on the
Applicable Assets for HFRM each month during the Applicable Term the quantity of
Products that HFRM designates from time to time, but in no event less than the
Minimum Capacity Commitment.


Notwithstanding the first sentence of this Section 2.5, subject to the dispute
resolution provisions of the Omnibus Agreement and with respect to the Tulsa
Assets, the Tulsa Purchase Agreements, HEP Operating or its Affiliate is free to
sell any of its assets, including any Applicable Assets, and HFRM is free to
merge with another entity and to sell all of its assets or equity to another
entity at any time.
2.6    Drag Reducing Agents and Additives. If HEP Operating determines that
adding drag reducing agents (“DRA”) to the Products is reasonably required to
move the Products in the quantities necessary to meet HFRM’s schedule or as may
be otherwise be required to safely move such quantities of Products or that
additives should be used in the operation of the Applicable Assets, HEP
Operating shall provide HFRM with an analysis of the proposed cost and benefits
thereof. In the event that HFRM agrees to use such additives as proposed by HEP
Operating, HFRM shall reimburse HEP Operating for the costs of adding any DRA or
additives. If HEP Operating reasonably determines that additives or chemicals
must be added to any of the pipelines included in the Applicable Assets to
prevent or control internal corrosion of the pipe, then HFRM shall reimburse HEP
Operating for the direct cost of the chemical and associated injection
equipment.


2.7    Change in the Direction; Product Service or Origination and Destination
of the Pipeline System. Without HFRM’s prior written consent (which consent
shall not be unreasonably withheld, conditioned or delayed), HEP Operating shall
not (i) reverse the direction of flow of any Pipeline; (ii) change, alter or
modify the Product service of any Pipeline; or (iii) change, alter or modify the
origination or destination of any Pipeline; provided, however, that HEP
Operating may take any necessary emergency action to prevent or remedy a release
of Products from a Pipeline without obtaining the consent required by this
Section 2.7. HFRM shall have the right to reverse the direction of flow of any
segment of a Pipeline where it is the sole shipper of Products if, in each case,
HFRM agrees to (1) reimburse HEP Operating for the additional costs and expenses
incurred by HEP Operating as a result of such change in direction (both to
reverse and re-




[Page 7 to the Third Amended and Restated Master Throughput Agreement]

--------------------------------------------------------------------------------



Exhibit 10.27


reverse); (2) reimburse HEP Operating for all costs arising out of HEP
Operating’s inability to perform under any transportation service contract due
to the reversal of the direction of flow of the Pipeline; and (3) pay the
Applicable Tariffs in accordance with this Agreement, for any such flow
reversal. With respect to the Malaga Pipeline System, the foregoing shall apply
regardless of whether the Product shipped in such manner reaches an injection
point for the Centurion Pipeline or Plains Pipeline. HEP Operating shall not
acquire any right, title or interest in the Products, and all title to and
ownership of the Products while the same is in the possession of HEP Operating
shall be and shall remain exclusively in HFRM. HEP Operating shall not represent
itself to any third party as the owner of any of the Products and shall hold the
same in trust for HFRM. HFRM shall advise HEP Operating in writing of any change
in Product ownership while in the Applicable Assets. If any of HFRM’s Product is
sold, exchanged, or otherwise changes ownership while in the Applicable Assets,
HFRM shall nonetheless be responsible for the terms and conditions of this
Agreement the same as if Products had been owned by HFRM.


2.8    Notification of Utilization. Upon request by HEP Operating, HFRM will
provide to HEP Operating written notification of HFRM’s reasonable good faith
estimate of its anticipated future utilization of the Applicable Assets as soon
as reasonably practicable after receiving such request.


2.9    Scheduling and Accepting Movement. HEP Operating will use its reasonable
commercial efforts to schedule and accept movements of Products in a manner that
is consistent with the historical dealings between the Parties and their
Affiliates, as such dealings may change from time to time.


2.10    Taxes. HFRM will pay all taxes, import duties, license fees and other
charges by any Governmental Authority levied on or with respect to the Products
handled by HFRM for transportation, storage and/or loading by HEP Operating.
Should either Party be required to pay or collect any taxes, duties, charges and
or assessments pursuant to any Applicable Law or authority now in effect or
hereafter to become effective which are payable by the any other Party pursuant
to this Section 2.10 the proper Party shall promptly reimburse the other Party
therefor.


2.11    Timing of Payments. HFRM will make payments to HEP Operating by
electronic payment with immediately available funds on a monthly basis during
the Applicable Term with respect to services rendered or reimbursable costs or
expenses incurred by HEP Operating under this Agreement in the prior month.
Payments not received by HEP Operating on or prior to the tenth day following
the invoice date will accrue interest at the Prime Rate from the applicable
payment date until paid.


2.12    Increases in Tariff Rates. If new Applicable Laws are enacted that
require HEP Operating to make capital expenditures with respect to the
Applicable Assets, HEP Operating may amend the Applicable Tariffs in the manner
set forth in Exhibit F, in order to recover HEP Operating’s cost of complying
with such new Applicable Laws (as determined in good faith and including a
reasonable return). HFRM and HEP Operating shall use their reasonable commercial
efforts to comply with such new Applicable Laws, and shall negotiate in good
faith to mitigate the impact of such new Applicable Laws and to determine the
amount of the new Applicable Tariff rates. If HFRM and HEP Operating are unable
to agree on the amount of the new Applicable Tariff rates that HEP Operating
will charge, such Applicable Tariff rates will be resolved in the manner
provided for in the Omnibus Agreement. Any other applicable exhibit to this
Agreement will be updated, amended or revised, as applicable, in accordance with
this Agreement to reflect any changes in Applicable Tariff rates established in
accordance with this Section 2.12.


2.13    Removal of Tank from Service    . The Parties agree that if a tank
included in the Applicable Assets is removed from service, then HEP Operating
will not be required to utilize, operate or maintain such tank or provide the
services required under this Agreement with respect to such tank (and there will
be no




[Page 8 to the Third Amended and Restated Master Throughput Agreement]

--------------------------------------------------------------------------------



Exhibit 10.27


adjustment to the applicable Minimum Revenue Commitment). The Parties
acknowledge that provisions relating to the inspection, repair and maintenance
of tanks included in the Applicable Assets are set forth in the Master Lease and
Access Agreement, and such provisions are in addition to, and not in
substitution of, the terms set forth in this Section 2.13.


2.14    No Guaranteed Minimum. Notwithstanding anything to the contrary set
forth in this Agreement, there is no requirement that HFRM deliver any minimum
quantity of Product for transport, storage, handling or loading on, over or in
the Applicable Assets, it being understood that HFRM’s obligation for failing to
ship, store or load sufficient quantities of Product to satisfy the Minimum
Revenue Commitment is to make Deficiency Payments as provided in Article 10.


ARTICLE 3
AGREEMENT TO REMAIN SHIPPER


With respect to any Product that is transported, stored or loaded in connection
with any of the Applicable Assets by HFRM, HFRM agrees that it will continue
acting in the capacity of the shipper of any such Product for its own account at
all times that such Product is being transported, stored, handled or loaded in
the Applicable Assets.


ARTICLE 4
NOTIFICATION OF REFINERY SHUT-DOWN OR RECONFIGURATION


If a Refinery shuts down or the Refinery owner reconfigures the Refinery or any
portion of the Refinery (excluding planned maintenance turnarounds) and HFRM
reasonably believes in good faith that such shut down or reconfiguration will
jeopardize its ability to satisfy its applicable Minimum Revenue Commitments
under this Agreement, then within 90 days of the delivery of the written notice
of the planned shut down or reconfiguration, HFRM shall (A) propose a new
Minimum Revenue Commitment under this Agreement, as applicable, such that the
ratio of the new applicable Minimum Revenue Commitment under this Agreement over
the anticipated production level following the shut down or reconfiguration will
be approximately equal to the ratio of the original applicable Minimum Revenue
Commitment under this Agreement over the original production level and (B)
propose the date on which the new Minimum Revenue Commitment under this
Agreement shall take effect. Unless objected to by HEP Operating within 60 days
of receipt by HEP Operating of such proposal, such new Minimum Revenue
Commitment under this Agreement shall become effective as of the date proposed
by HFRM. To the extent that HEP Operating does not agree with HFRM’s proposal,
any changes in HFRM’s obligations under this Agreement, or the date on which
such changes will take effect, will be determined pursuant to the dispute
resolution provisions of the Omnibus Agreement. Any applicable exhibit to this
Agreement will be updated, amended or revised, as applicable, in accordance with
this Agreement to reflect any change in the applicable Minimum Revenue
Commitment under this Agreement agreed to in accordance with this Section 4.1.


ARTICLE 5
FORCE MAJEURE


The rights and obligations of the Parties upon the occurrence of an event of
Force Majeure will be determined in the manner set forth in the Omnibus
Agreement; provided that (a) any suspension of the obligations of the Parties
under this Agreement as a result of an event of Force Majeure shall extend the
Applicable Term (to the extent so affected) for a period equivalent to the
duration of the inability set forth in the Force Majeure Notice, (b) HFRM will
be required to pay any amounts accrued and due under this Agreement at the time
of the Force Majeure event, and (c) if a Force Majeure event prevents either
Party




[Page 9 to the Third Amended and Restated Master Throughput Agreement]

--------------------------------------------------------------------------------



Exhibit 10.27


from performing substantially all of their respective obligations under this
Agreement relating to a group of Applicable Assets for a period of more than one
(1) year, this Agreement may be terminated as to such Applicable Assets (but not
as to unaffected Applicable Assets) by either Party providing written notice
thereof to the other Party.


ARTICLE 6
AGREEMENT NOT TO CHALLENGE PIPELINE TARIFFS


HFRM agrees to any tariff rate changes for Pipelines in accordance with this
Agreement. HFRM agrees (a) not to challenge, nor to cause their Affiliates to
challenge, nor to encourage or recommend to any other Person that it challenge,
or voluntarily assist in any way any other Person in challenging, in any forum,
tariffs (including joint tariffs) of HEP Operating (or its Affiliates) that HEP
Operating (or its Affiliate) has filed or may file containing rates, rules or
regulations that are in effect at any time during the Applicable Term and
regulate the transportation of the Products on any Pipelines, and (b) not to
protest or file a complaint, nor cause their Affiliates to protest or file a
complaint, nor encourage or recommend to any other Person that it protest or
file a complaint, or voluntarily assist in any way any other Person in
protesting or filing a complaint, with respect to regulatory filings that HEP
Operating or its Affiliate has made or may make at any time during the
Applicable Term to change tariffs (including joint tariffs) for transportation
of Products on any Pipelines, in each case so long as such tariffs, regulatory
filings or rates changed do not conflict with the terms of this Agreement.


ARTICLE 7
EFFECTIVENESS AND APPLICABLE TERM


This Agreement shall be effective as to each group of Applicable Assets as of
the date and time set forth on Exhibit C and shall terminate with respect to
each group of Applicable Assets as of the date and time set forth on Exhibit C,
unless extended by written mutual agreement of the Parties or as set forth in
Article 8 (each, the “Applicable Term”). The Party desiring to extend this
Agreement with respect to any group of Applicable Assets pursuant to this
Article 7 shall provide prior written notice to the other Party of its desire to
so extend this Agreement; such written notice shall be provided not more than
twenty-four (24) months and not less than the later of twelve (12) months prior
to the date of termination of the Applicable Term or ten (10) days after receipt
of a written request from the other Party (which request may be delivered no
earlier than twelve (12) months prior to the date of termination of the
Applicable Term) to provide any such notice or lose such right.


ARTICLE 8
RIGHT TO ENTER INTO A NEW AGREEMENT


8.1.    Negotiation Pursuant to Written Notice. In the event that HFRM provides
prior written notice to HEP Operating of the desire of HFRM to extend this
Agreement for a specific group of Applicable Assets by written mutual agreement
of the Parties pursuant to Article 7, the Parties shall negotiate in good faith
to extend this Agreement by written mutual agreement with respect to such
specific group of Applicable Assets, but, if such negotiations fail to produce a
written mutual agreement for extension by a date six months prior to the
termination date for such group of Applicable Assets, then HEP Operating shall
have the right to negotiate to enter into one or more throughput, tankage or
transportation services agreements for HFRM’s Minimum Capacity Commitment for
such Applicable Assets with one or more third parties to begin after the date of
termination, provided, however, that until the end of one year following
termination without renewal of this Agreement for such group of Applicable
Assets, HFRM will have the right to enter into a new throughput, tankage or
transportation services or transportation services agreement with HEP Operating




[Page 10 to the Third Amended and Restated Master Throughput Agreement]

--------------------------------------------------------------------------------



Exhibit 10.27


with respect to its Minimum Capacity Commitment on the date of termination on
commercial terms that substantially match the terms upon which HEP Operating
proposes to enter into an agreement with a third party for similar services with
respect to all or a material portion of such capacity of such group of
Applicable Assets. In such circumstances, HEP Operating shall give HFRM at least
forty-five (45) days prior written notice of any proposed new throughput
agreement with a third party, and such notice shall inform HFRM of the fee
schedules, tariffs, duration and any other material terms of the proposed third
party agreement. HFRM shall have forty-five (45) days following receipt of such
notice to agree to the terms specified in the notice or HFRM shall lose the
rights specified by this Section 8.1 with respect to the capacity that is the
subject of such notice.


8.2.    Negotiation in the Absence of Written Notice. In the event that HFRM
fails to provide prior written notice to HEP Operating of the desire of HFRM to
extend this Agreement for a specific group of Applicable Assets by written
mutual agreement of the Parties pursuant to Article 7, HEP Operating shall have
the right, during the period from the date of HFRM’s failure to provide written
notice pursuant to Article 7 to the date of termination of this Agreement, to
negotiate to enter into one or more throughput, tankage or transportation
services agreements for HFRM’s Minimum Capacity Commitment for the such group of
Applicable Assets with one or more third parties to begin after the date of
termination; provided, however, that at any time during the twelve (12) months
prior to the expiration of the Applicable Term, HFRM will have the right to
enter into a new throughput, tankage agreement with HEP Operating with respect
to its existing Minimum Capacity Commitment at such time on commercial terms
that substantially match the terms upon which HEP Operating proposes to enter
into an agreement with a third party for similar services with respect to all or
a material portion of such capacity on such group of Applicable Assets. In such
circumstances, HEP Operating shall give HFRM forty-five (45) days prior written
notice of any proposed new agreement with a third party, and such notice shall
inform HFRM of the fee schedules, tariffs, duration and any other material terms
of the proposed third party agreement and HFRM shall have forty-five (45) days
following receipt of such notice to agree to the terms specified in the notice
or HFRM shall lose the rights specified by this Section 8.2 with respect to the
capacity that is the subject of such notice.


ARTICLE 9
NOTICES
Any notice or other communication given under this Agreement shall be in writing
and shall be provided in the manner set forth in the Omnibus Agreement.


ARTICLE 10
DEFICIENCY PAYMENTS


10.1    Deficiency Notice; Deficiency Payments. As soon as practicable following
the end of each Contract Quarter under this Agreement, HEP Operating shall
deliver to HFRM a written notice (the “Deficiency Notice”) detailing any failure
of HFRM to meet any of the Minimum Revenue Commitments set forth on Exhibit C;
provided, however, that HFRM’s obligations pursuant to the Minimum Revenue
Commitment shall be assessed on a quarterly basis for the purposes of this
Article 10. Notwithstanding the previous sentence, any deficiency owed by HFRM
due to its failure to satisfy any Minimum Revenue Commitment, if any, set forth
on Exhibit C, as to any Applicable Asset for a Contract Quarter shall be offset
by any revenue owed to HEP Operating in excess of any Minimum Revenue Commitment
for such Contract Quarter set forth on Exhibit C from any other Applicable Asset
at the same location. The Deficiency Notice shall (i) specify in reasonable
detail the nature of any deficiency and (ii) specify the approximate dollar
amount that HEP Operating believes would have been paid by HFRM to HEP Operating
if HFRM had complied with its Minimum Revenue Commitment obligations pursuant to
this Agreement (the “Deficiency Payment”). HFRM shall pay the Deficiency Payment
to HEP Operating upon the later of: (A) ten (10) days




[Page 11 to the Third Amended and Restated Master Throughput Agreement]

--------------------------------------------------------------------------------



Exhibit 10.27


after their receipt of the Deficiency Notice and (B) thirty (30) days following
the end of the related Contract Quarter.


10.2    Disputed Deficiency Notices. If HFRM disagrees with the Deficiency
Notice, then, following the payment of the undisputed portion of the Deficiency
Payment to HEP Operating, if any, HFRM shall send written notice thereof
regarding the disputed portion of the Deficiency Payment to HEP Operating.
Thereafter, a senior officer of HollyFrontier (on behalf of HFRM) and a senior
officer of the Partnership (on behalf of HEP Operating) shall meet or
communicate by telephone at a mutually acceptable time and place, and thereafter
as often as they reasonably deem necessary and shall negotiate in good faith to
attempt to resolve any differences that they may have with respect to matters
specified in the Deficiency Notice. During the 30-day period following the
payment of the Deficiency Payment, HFRM shall have access to the working papers
of HEP Operating relating to the Deficiency Notice. If such differences are not
resolved within thirty (30) days following HFRM’s receipt of the Deficiency
Notice, HFRM and HEP Operating shall, within forty-five (45) days following
HFRM’s receipt of the Deficiency Notice, submit any and all matters which remain
in dispute and which were properly included in the Deficiency Notice to dispute
resolution in accordance with the Omnibus Agreement.


10.3    Payment of Amounts No Longer Disputed. If it is finally determined
pursuant to this Article 10 that HFRM is required to pay any or all of the
disputed portion of the Deficiency Payment, HFRM shall promptly pay such amount
to HEP Operating, together with interest thereon at the Prime Rate, in
immediately available funds.


10.4    Contract Quarters Independent. The fact that HFRM has exceeded or fallen
short of the Minimum Revenue Commitment with respect to any Contract Quarter
shall not be considered in determining whether HFRM meets, exceeds or falls
short of the Minimum Revenue Commitment with respect to any other Contract
Quarter, and the amount of any such excess or shortfall shall not be counted
towards or against the Minimum Revenue Commitment with respect to any other
Contract Quarter.






[Page 12 to the Third Amended and Restated Master Throughput Agreement]

--------------------------------------------------------------------------------



Exhibit 10.27


ARTICLE 11
RIGHT OF FIRST REFUSAL


The Parties acknowledge the right of first refusal of HollyFrontier with respect
to the Applicable Assets other than the Tulsa Assets as provided in the Omnibus
Agreement, and the right of first refusal of HollyFrontier with respect to the
Tulsa Assets as provided in the Tulsa Purchase Agreements.


    
ARTICLE 12
INDEMNITY; LIMITATION OF DAMAGES


12.1    Indemnity; Limitation of Liability    . The Parties acknowledge and
agree that the provisions relating to indemnity and limitation of liability are
set forth in the Omnibus Agreement. Notwithstanding anything in this Agreement
or the Omnibus Agreement to the contrary and solely for the purpose of
determining which of HFRM or HEP Operating shall be liable in a particular
circumstance, neither HFRM or HEP Operating shall be liable to the other Party
for any loss, damage, injury, judgment, claim, cost, expense or other liability
suffered or incurred (collectively, “Damages”) by such Party except to the
extent set forth in the Omnibus Agreement and to the extent that HFRM or HEP
Operating causes such Damages or owns or operates the assets or other property
in question responsible for causing such Damages.
12.2    Survival. The provisions of this Article 12 shall survive the
termination of this Agreement.
ARTICLE 13
MISCELLANEOUS


13.1    Amendments and Waivers. No amendment or modification of this Agreement
shall be valid unless it is in writing and signed by the Parties. No waiver of
any provision of this Agreement shall be valid unless it is in writing and
signed by the Party against whom the waiver is sought to be enforced. Any of the
exhibits to this Agreement may be amended, modified, revised or updated by the
Parties if each of the Parties executes an amended, modified, revised or updated
exhibit, and attaches it to this Agreement. Such amended, modified, revised or
updated exhibits shall be sequentially numbered (e.g. Exhibit A-1, Exhibit A-2,
etc.), dated and appended as an additional exhibit to this Agreement and shall
replace the prior exhibit, in its entirety, after its date of effectiveness,
except as specified therein. No failure or delay in exercising any right
hereunder, and no course of conduct, shall operate as a waiver of any provision
of this Agreement. No single or partial exercise of a right hereunder shall
preclude further or complete exercise of that right or any other right
hereunder.


13.2    Successors and Assigns. This Agreement shall inure to the benefit of,
and shall be binding upon, the Parties and their respective successors and
permitted assigns. Neither this Agreement nor any of the rights or obligations
hereunder shall be assigned without the prior written consent of HFRM (in the
case of any assignment by HEP Operating) or HEP Operating (in the case of any
assignment by HFRM), in each case, such consent is not to be unreasonably
withheld or delayed; provided, however, that (i) HEP Operating may make such an
assignment (including a partial pro rata assignment) to an Affiliate of HEP
Operating without HFRM’s consent, (ii) HFRM may make such an assignment
(including a pro rata partial assignment) to an Affiliate of HFRM without HEP
Operating’s consent, (iii) HFRM may make a collateral assignment of its rights
and obligations hereunder and/or grant a security interest in its rights and
obligations hereunder, and HEP Operating shall execute an acknowledgement of
such collateral assignment in such form as may




[Page 13 to the Third Amended and Restated Master Throughput Agreement]

--------------------------------------------------------------------------------



Exhibit 10.27


from time-to-time be reasonably requested, and (iv) HEP Operating may make a
collateral assignment of its rights hereunder and/or grant a security interest
in its rights and obligations hereunder to a bona fide third party lender or
debt holder, or trustee or representative for any of them, without HFRM’s
consent, if such third party lender, debt holder or trustee shall have executed
and delivered to HFRM a non-disturbance agreement in such form as is reasonably
satisfactory to HFRM and such third party lender, debt holder or trustee, and
HFRM executes an acknowledgement of such collateral assignment in such form as
may from time to time be reasonably requested. Any attempt to make an assignment
otherwise than as permitted by the foregoing shall be null and void. The Parties
agree to require their respective successors, if any, to expressly assume, in a
form of agreement reasonably acceptable to the other Parties, their obligations
under this Agreement.


13.3    Severability. If any provision of this Agreement shall be held invalid
or unenforceable by a court or regulatory body of competent jurisdiction, the
remainder of this Agreement shall remain in full force and effect.


13.4    Choice of Law. This Agreement shall be subject to and governed by the
laws of the State of Delaware, excluding any conflicts-of-law rule or principle
that might refer the construction or interpretation of this Agreement to the
laws of another state.


13.5    Rights of Limited Partners. The provisions of this Agreement are
enforceable solely by the Parties, and no limited partner of the Partnership
shall have the right, separate and apart from the Partnership, to enforce any
provision of this Agreement or to compel any Party to comply with the terms of
this Agreement.


13.6    Further Assurances. In connection with this Agreement and all
transactions contemplated by this Agreement, each signatory Party hereto agrees
to execute and deliver such additional documents and instruments and to perform
such additional acts as may be necessary or appropriate to effectuate, carry out
and perform all of the terms, provisions and conditions of this Agreement and
all such transactions.


13.7    Headings. Headings of the Sections of this Agreement are for convenience
of the Parties only and shall be given no substantive or interpretative effect
whatsoever. All references in this Agreement to Sections are to Sections of this
Agreement unless otherwise stated.


ARTICLE 14
GUARANTEE BY HOLLYFRONTIER


14.1    Payment Guaranty. HollyFrontier unconditionally, absolutely, continually
and irrevocably guarantees, as principal and not as surety, to HEP Operating the
punctual and complete payment in full when due of all amounts due from HFRM
under this Agreement (collectively, the “HFRM Payment Obligations”).
HollyFrontier agrees that HEP Operating shall be entitled to enforce directly
against HollyFrontier any of the HFRM Payment Obligations.


14.2    Guaranty Absolute. HollyFrontier hereby guarantees that the HFRM Payment
Obligations will be paid strictly in accordance with the terms of the Agreement.
The obligations of HollyFrontier under this Agreement constitute a present and
continuing guaranty of payment, and not of collection or collectability. The
liability of HollyFrontier under this Agreement shall be absolute,
unconditional, present, continuing and irrevocable irrespective of:


(a)    any assignment or other transfer of this Agreement or any of the rights
thereunder of HEP Operating;




[Page 14 to the Third Amended and Restated Master Throughput Agreement]

--------------------------------------------------------------------------------



Exhibit 10.27




(b)    any amendment, waiver, renewal, extension or release of or any consent to
or departure from or other action or inaction related to this Agreement;


(c)    any acceptance by HEP Operating of partial payment or performance from
HFRM;


(d)    any bankruptcy, insolvency, reorganization, arrangement, composition,
adjustment, dissolution, liquidation or other like proceeding relating to HFRM
or any action taken with respect to this Agreement by any trustee or receiver,
or by any court, in any such proceeding;


(e)    any absence of any notice to, or knowledge of, HollyFrontier, of the
existence or occurrence of any of the matters or events set forth in the
foregoing subsections (i) through (iv); or


(f)    any other circumstance which might otherwise constitute a defense
available to, or a discharge of, a guarantor.


The obligations of HollyFrontier hereunder shall not be subject to any
reduction, limitation, impairment or termination for any reason, including any
claim of waiver, release, surrender, alteration or compromise, and shall not be
subject to any defense or setoff, counterclaim, recoupment or termination
whatsoever by reason of the invalidity, illegality or unenforceability of the
HFRM Payment Obligations or otherwise.


14.3    Waiver. HollyFrontier hereby waives promptness, diligence, all setoffs,
presentments, protests and notice of acceptance and any other notice relating to
any of the HFRM Payment Obligations and any requirement for HEP Operating to
protect, secure, perfect or insure any security interest or lien or any property
subject thereto or exhaust any right or take any action against HFRM, any other
entity or any collateral.


14.4    Subrogation Waiver. HollyFrontier agrees that for so long as there is a
current or ongoing default or breach of this Agreement by HFRM, HollyFrontier
shall not have any rights (direct or indirect) of subrogation, contribution,
reimbursement, indemnification or other rights of payment or recovery from HFRM
for any payments made by HollyFrontier under this Article 14, and HollyFrontier
hereby irrevocably waives and releases, absolutely and unconditionally, any such
rights of subrogation, contribution, reimbursement, indemnification and other
rights of payment or recovery it may now have or hereafter acquire against HFRM
during any period of default or breach of this Agreement by HFRM until such time
as there is no current or ongoing default or breach of this Agreement by HFRM.


14.5    Reinstatement. The obligations of HollyFrontier under this Article 14
shall continue to be effective or shall be reinstated, as the case may be, if at
any time any payment of any of the HFRM Payment Obligations is rescinded or must
otherwise be returned to HFRM or any other entity, upon the insolvency,
bankruptcy, arrangement, adjustment, composition, liquidation or reorganization
of HFRM or such other entity, or for any other reason, all as though such
payment had not been made.


14.6    Continuing Guaranty. This Article 14 is a continuing guaranty and shall
(i) remain in full force and effect until the first to occur of the indefeasible
payment in full of all of the HFRM Payment Obligations, (ii) be binding upon
HollyFrontier, its successors and assigns and (iii) inure to the benefit of and
be enforceable by HEP Operating and its respective successors, transferees and
assigns.






[Page 15 to the Third Amended and Restated Master Throughput Agreement]

--------------------------------------------------------------------------------



Exhibit 10.27


14.7    No Duty to Pursue Others. It shall not be necessary for HEP Operating
(and HollyFrontier hereby waives any rights which HollyFrontier may have to
require HEP Operating), in order to enforce such payment by HollyFrontier, first
to (i) institute suit or exhaust its remedies against HFRM or others liable on
the HFRM Payment Obligations or any other person, (ii) enforce HEP Operating’s
rights against any other guarantors of the HFRM Payment Obligations, (iii) join
HFRM or any others liable on the HFRM Payment Obligations in any action seeking
to enforce this Article 14, (iv) exhaust any remedies available to HEP Operating
against any security which shall ever have been given to secure the HFRM Payment
Obligations, or (v) resort to any other means of obtaining payment of the HFRM
Payment Obligations.


ARTICLE 15
GUARANTEE BY THE PARTNERSHIP


15.1    Payment and Performance Guaranty. The Partnership unconditionally,
absolutely, continually and irrevocably guarantees, as principal and not as
surety, to HFRM the punctual and complete payment in full when due of all
amounts due from HEP Operating under this Agreement (collectively, the “HEP
Operating Payment Obligations”) and the punctual and complete performance of all
other obligations of HEP Operating under this Agreement (collectively, the “HEP
Operating Performance Obligations”, together with the HEP Operating Payment
Obligations, the “HEP Operating Obligations”). The Partnership agrees that HFRM
shall be entitled to enforce directly against the Partnership any of the HEP
Operating Obligations.


15.2    Guaranty Absolute. The Partnership hereby guarantees that the HEP
Operating Payment Obligations will be paid, and the HEP Performance Obligations
will be performed, strictly in accordance with the terms of this Agreement. The
obligations of the Partnership under this Agreement constitute a present and
continuing guaranty of payment and performance, and not of collection or
collectability. The liability of the Partnership under this Agreement shall be
absolute, unconditional, present, continuing and irrevocable irrespective of:


(a)    any assignment or other transfer of this Agreement or any of the rights
thereunder of HFRM;


(b)    any amendment, waiver, renewal, extension or release of or any consent to
or departure from or other action or inaction related to this Agreement;


(c)    any acceptance by HFRM of partial payment or performance from HEP
Operating;


(d)    any bankruptcy, insolvency, reorganization, arrangement, composition,
adjustment, dissolution, liquidation or other like proceeding relating to HEP
Operating or any action taken with respect to this Agreement by any trustee or
receiver, or by any court, in any such proceeding;


(e)    any absence of any notice to, or knowledge of, the Partnership, of the
existence or occurrence of any of the matters or events set forth in the
foregoing subsections (i) through (iv); or


(f)    any other circumstance which might otherwise constitute a defense
available to, or a discharge of, a guarantor.


The obligations of the Partnership hereunder shall not be subject to any
reduction, limitation, impairment or termination for any reason, including any
claim of waiver, release, surrender, alteration or compromise, and shall not be
subject to any defense or setoff, counterclaim, recoupment or termination




[Page 16 to the Third Amended and Restated Master Throughput Agreement]

--------------------------------------------------------------------------------



Exhibit 10.27


whatsoever by reason of the invalidity, illegality or unenforceability of the
HEP Operating Obligations or otherwise.


15.3    Waiver. The Partnership hereby waives promptness, diligence, all
setoffs, presentments, protests and notice of acceptance and any other notice
relating to any of the HEP Operating Payment Obligations and any requirement for
HFRM to protect, secure, perfect or insure any security interest or lien or any
property subject thereto or exhaust any right or take any action against HEP
Operating, any other entity or any collateral.


15.4    Subrogation Waiver. The Partnership agrees that for so long as there is
a current or ongoing default or breach of this Agreement by HEP Operating, the
Partnership shall not have any rights (direct or indirect) of subrogation,
contribution, reimbursement, indemnification or other rights of payment or
recovery from HEP Operating for any payments made by the Partnership under this
Article 15, and each of the Partnership hereby irrevocably waives and releases,
absolutely and unconditionally, any such rights of subrogation, contribution,
reimbursement, indemnification and other rights of payment or recovery it may
now have or hereafter acquire against HEP Operating during any period of default
or breach of this Agreement by HEP Operating until such time as there is no
current or ongoing default or breach of this Agreement by HEP Operating.


15.5    Reinstatement. The obligations of the Partnership under this Article 15
shall continue to be effective or shall be reinstated, as the case may be, if at
any time any payment of any of the HEP Operating Payment Obligations is
rescinded or must otherwise be returned to HEP Operating or any other entity,
upon the insolvency, bankruptcy, arrangement, adjustment, composition,
liquidation or reorganization of HEP Operating or such other entity, or for any
other reason, all as though such payment had not been made.


15.6    Continuing Guaranty. This Article 15 is a continuing guaranty and shall
(i) remain in full force and effect until the first to occur of the indefeasible
payment and/or performance in full of all of the HEP Operating Payment
Obligations, (ii) be binding upon the Partnership and each of its respective
successors and assigns and (iii) inure to the benefit of and be enforceable by
HFRM and their respective successors, transferees and assigns.


15.7    No Duty to Pursue Others. It shall not be necessary for HFRM (and the
Partnership hereby waives any rights which the Partnership may have to require
HFRM), in order to enforce such payment by the Partnership, first to (i)
institute suit or exhaust its remedies against HEP Operating or others liable on
the HEP Operating Obligations or any other person, (ii) enforce HFRM’s rights
against any other guarantors of the HEP Operating Obligations, (iii) join HEP
Operating or any others liable on the HEP Operating Obligations in any action
seeking to enforce this Article 15, (iv) exhaust any remedies available to HFRM
against any security which shall ever have been given to secure the HEP
Operating Obligations, or (v) resort to any other means of obtaining payment of
the HEP Operating Obligations.


[Remainder of page intentionally left blank. Signature pages follow.]




[Page 17 to the Third Amended and Restated Master Throughput Agreement]

--------------------------------------------------------------------------------



Exhibit 10.27


IN WITNESS WHEREOF, the undersigned Parties have executed this Agreement as of
the date first written above to be effective as of the Effective Time.


HEP OPERATING:


Holly Energy Partners-Operating, L.P.




By:     /s/ Mark A. Plake    
Mark A. Plake
President




HFRM:


HollyFrontier Refining & Marketing LLC






By:     /s/ George J. Damiris    
George J. Damiris
Chief Executive Officer and President






[Page 18 to the Third Amended and Restated Master Throughput Agreement]

--------------------------------------------------------------------------------



Exhibit 10.27


ACKNOWLEDGED AND AGREED
FOR PURPOSES OF Section 10.2
AND Article 14:


HOLLYFRONTIER CORPORATION




By: /s/ George J. Damiris    
George J. Damiris
Chief Executive Officer and President








ACKNOWLEDGED AND AGREED
FOR PURPOSES OF Section 10.2
AND Article 15:


HOLLY ENERGY PARTNERS, L.P.


By:    HEP Logistics Holdings, L.P.,
its General Partner


By:    Holly Logistic Services, L.L.C.,
its General Partner




By: /s/ Mark A. Plake    
Mark A. Plake
President










[Page 19 to the Third Amended and Restated Master Throughput Agreement]

--------------------------------------------------------------------------------




Exhibit 10.27


Exhibit A
to
Third Amended and Restated
Master Throughput Agreement



--------------------------------------------------------------------------------



Definitions


“Actual Construction Costs” has the meaning set forth in Exhibit C.
“Affiliate” means, with to respect to a specified person, any other person
controlling, controlled by or under common control with that first person. As
used in this definition, the term “control” includes (i) with respect to any
person having voting securities or the equivalent and elected directors,
managers or persons performing similar functions, the ownership of or power to
vote, directly or indirectly, voting securities or the equivalent representing
50% or more of the power to vote in the election of directors, managers or
persons performing similar functions, (ii) ownership of 50% or more of the
equity or equivalent interest in any person and (iii) the ability to direct the
business and affairs of any person by acting as a general partner, manager or
otherwise. Notwithstanding the foregoing, for purposes of this Agreement, HFRM,
on the one hand, and HEP Operating, on the other hand, shall not be considered
affiliates of each other.
“Agreement” has the meaning set forth in the preamble to this Agreement.
“API” means the American Petroleum Institute.
“API 653” means the Above Ground Storage Tank Inspector Program issued by the
API as API Standard 653, as amended and supplemented from time to time.
“API Gravity” means the API index of specific gravity of a liquid petroleum
expressed as degrees, as such index would be calculated on the date hereof.
“Applicable Asset” means each of the Cheyenne Assets, El Dorado Assets,
Lovington Loading Rack, Malaga Pipeline System, Roadrunner Pipeline, Tulsa
Assets, El Dorado Crude Tank Farm Assets and the Tulsa West Tankage,
individually; and “Applicable Assets” means all of the foregoing assets,
collectively.
“Applicable Law” means any applicable statute, law, regulation, ordinance, rule,
judgment, rule of law, order, decree, permit, approval, concession, grant,
franchise, license, agreement, requirement, or other governmental restriction or
any similar form of decision of, or any provision or condition of any permit,
license or other operating authorization issued under any of the foregoing by,
or any determination of, any Governmental Authority having or asserting
jurisdiction over the matter or matters in question, whether now or hereafter in
effect and in each case as amended (including, without limitation, all of the
terms and provisions of the common law of such Governmental Authority), as
interpreted and enforced at the time in question.
“Applicable Tariff” means the Base Tariff and, to the extent applicable, the
Incentive Tariff.
“Applicable Term” has the meaning set forth in Article 7.
“ASTM” means ASTM International.


Exhibit A-1

--------------------------------------------------------------------------------



Exhibit 10.27


“Assumed OPEX” means, with respect to any Applicable Asset, the amount set forth
on Exhibit C with respect to such Applicable Asset.
“Barrel” means 42 Gallons.
“Base Tariff” means the Base Tariff applicable to the quantity of Product
transported, stored or loaded in connection with an Applicable Asset as set
forth on Exhibit C, as such Base Tariff may be adjusted pursuant to the terms of
this Agreement.
“bpd” means Barrels per day.
“Business Day” means any day other than Saturday, Sunday or other day upon which
commercial banks in Dallas, Texas are authorized by law to close.
“Centurion Pipeline” means that certain 10” pipeline system operated by
Centurion Pipeline L.P. and originating from Centurion’s Artesia Station located
within Township 18S and Range 27E, approximately 1 mile south of HEP Operating’s
Abo Station.
“Cheyenne Assets” means the Cheyenne Receiving Assets, Cheyenne Loading Rack and
the Cheyenne Tankage.
“Cheyenne Loading Rack” means the refined products truck loading rack and the
two (2) propane loading spots located at the Cheyenne Refinery and more
specifically described in Exhibit I-1.
“Cheyenne Receiving Assets” means the pipelines set forth on Exhibit I-2.
“Cheyenne Refinery” means the refinery owned by HollyFrontier Cheyenne Refining
LLC and located in Cheyenne, Wyoming.
“Cheyenne RCRA Order” means the administrative order set forth in Exhibit I.
“Cheyenne Tankage” means the tanks set forth on Exhibit I-3.
“Claim” means any existing or threatened future claim, demand, suit, action,
investigation, proceeding, governmental action or cause of action of any kind or
character (in each case, whether civil, criminal, investigative or
administrative), known or unknown, under any theory, including those based on
theories of contract, tort, statutory liability, strict liability, employer
liability, premises liability, products liability, breach of warranty or
malpractice.
“Closing Date” has the meaning for each Applicable Asset set forth in the
Omnibus Agreement.
“Construction Projects” has the meaning set forth in Article 2.
“Contract Quarter” means a three-month period that commences on January 1, April
1, July 1 or October 1 and ends on March 31, June 30, September 30, or December
31, respectively.
“Control” (including with correlative meaning, the term “controlled by”) means,
as used with respect to any Person, the possession, direct or indirect, of the
power to direct or cause the direction of the management and policies of such
Person, whether through the ownership of voting securities, by contract or
otherwise.


Exhibit A-2

--------------------------------------------------------------------------------



Exhibit 10.27


“Crude Agreement” means the Third Amended and Restated Crude Pipelines and
Tankage Agreement, dated as of March 12, 2015, by and among HFRM, HEP Operating
and certain other Affiliates of HFRM and HEP Operating.
“Crude Oil” means the direct liquid product of oil wells, oil processing plants,
the indirect liquid petroleum products of oil or gas wells, oil sands or a
mixture of such products, but does not include natural gas liquids, Refined
Products, naphtha, gas oil, LEF (lube extraction feedstocks) or any other
refined products.
“Deficiency Notice” has the meaning set forth in Section 10.1.
“Deficiency Payment” has the meaning set forth in Section 10.1.
“Devon” means Devon Energy Production Company, L.P., and its Affiliates.
“Devon Lease Connections” has the meaning set forth in Exhibit G-3.
“DRA” has the meaning set forth in Section 2.6.
“Effective Time” means 12:01 a.m., Dallas, Texas time, on January 1, 2017.
“El Dorado Assets” means the El Dorado Loading Rack and the El Dorado Tankage.
“El Dorado Crude Tank Farm Assets” means the El Dorado Delivery Lines and the El
Dorado Crude Tankage.
“El Dorado Crude Tank Farm Consideration Period” has the meaning set forth in
Exhibit K.
“El Dorado Crude Tank Farm Quality Specifications” has the meaning set forth in
Exhibit K.
“El Dorado Crude Tankage” means the tankage identified on Exhibit K-1.
“El Dorado Delivery Lines” has the meaning set forth in Exhibit K.
“El Dorado Loading Rack” means the Refined Products truck loading rack and the
propane loading rack located at the El Dorado Refinery and more specifically
described on Exhibit H-1.
“El Dorado Minimum Working Capacity” has the meaning set forth in Exhibit K.
“El Dorado Quality Specifications” means those specifications set forth in
Exhibit K-2.
“El Dorado Refinery” means the refinery owned by HollyFrontier El Dorado
Refining LLC and located in El Dorado, Kansas.
“El Dorado Tankage” means the tanks set forth on Exhibit H-2.
“El Dorado Terminal” means the tank farm owned by HEP Operating and located in
El Dorado, Kansas.
“Environmental Law” has the meaning set forth in the Omnibus Agreement.
“Excess Tariff Threshold” has the meaning set forth in Exhibit C.


Exhibit A-3

--------------------------------------------------------------------------------



Exhibit 10.27


“Exercise Notice” has the meaning set forth in Exhibit F.
“FERC Oil Pipeline Index” has the meaning set forth in Section 3(a)(iii)(B).
“Final Construction Cost” means the final aggregate construction cost of a New
Tank, as contemplated by Exhibit H, Exhibit I and Exhibit J.
“Force Majeure” has the meaning set forth in the Omnibus Agreement.
“Force Majeure Notice” has the meaning set forth in the Omnibus Agreement.
“Gallon” means a United States gallon of two hundred thirty-one (231) cubic
inches of liquid at sixty degrees (60°) Fahrenheit, and at the equivalent vapor
pressure of the liquid.
“Governmental Authority” means any federal, state, local or foreign government
or any provincial, departmental or other political subdivision thereof, or any
entity, body or authority exercising executive, legislative, judicial,
regulatory, administrative or other governmental functions or any court,
department, commission, board, bureau, agency, instrumentality or administrative
body of any of the foregoing.
“Heavy Products” means fuel oil, asphalt, coker feed, vacuum tower bottoms,
atmospheric tower bottoms, pitch or roofing flux.
“HEP Operating” has the meaning set forth in the Preamble.
“HEP Operating Payment Obligations” has the meaning set forth in Section 15.1.
“HFRM” has the meaning set forth in the Preamble.
“HFRM Payment Obligations” has the meaning set forth in Section 14.1.
“High-API Surcharge” has the meaning set forth in Section 2.4.
“HollyFrontier” means HollyFrontier Corporation, a Delaware corporation.
“HollyFrontier Navajo” means HollyFrontier Navajo Refining LLC.
“HollyFrontier Tulsa” means HollyFrontier Tulsa Refining LLC.
“Incentive Tariff” means the Incentive Tariff applicable to the quantity of
Product transported, stored or loaded in connection with an Applicable Asset as
set forth on Exhibit C, as such Incentive Tariff may be adjusted pursuant to the
terms of this Agreement.
“Initial OPEX” has the meaning set forth in Exhibit L-2.
“Intermediate Products” means non-finished intermediate products, including high
sulfur diesel fuel for DHT feed, jet fuel, naphtha for reformer feed, gas oil or
LEF for FCC feed, reformate, light straight run, hydrogen, fuel gas and sour
fuel gas.
“Jayhawk” means Jayhawk Pipeline, L.L.C. (or its successors to the Jayhawk
Tankage).


Exhibit A-4

--------------------------------------------------------------------------------



Exhibit 10.27


“Jayhawk Lease” means the lease between HEP-Operating and Jayhawk for the
Jayhawk Tankage in existence as of the commencement of the Applicable Term.
“Jayhawk Tankage” means the tankage identified in Exhibit K-1.
“Lovington Loading Rack” means that certain asphalt loading rack located at the
Navajo Refinery.
“LPG Products” means propane, refinery grade propylene, normal butane and
isobutane.
“Malaga Capacity Estimate” has the meaning set forth in Exhibit G.
“Malaga Commencement Date” means the date on which, in the reasonable opinion of
HEP Operating, the Malaga Pipeline System is available for service and operating
as expected in delivering Crude Oil, which date has been specified in written
notice from HEP Operating to HFRM at least 60 days prior to the Malaga
Commencement Date; provided, however, that if the Malaga Pipeline System is, in
the discretion of HEP Operating, substantially complete, then the parties may
agree in writing to a commencement date prior to the Malaga Pipeline System
being fully completed.
“Malaga Construction Projects” has the meaning set forth in Exhibit G.
“Malaga Exercise Notice” has the meaning set forth in Exhibit G.
“Malaga Initial Period” means the period beginning on the Malaga Commencement
Date through and including final day of the 20th full Contract Quarter following
the Malaga Commencement Date.
“Malaga Pipeline System” means the pipeline systems (a) extending from the (i)
Whites City Road Station to the HEP Operating Artesia Station, from (ii) Devon
Parkway field to the Millman Station and the HEP Operating Artesia Station,
(iii) HEP Operating Artesia Station to the Beeson Station, (iv) the Beeson
Station to the Anderson Ranch Pipeline, (v) Devon Hackberry field to the Beeson
Station, and (v) Beeson Station to the Plains Pipeline, including in each case
all related lease connection pipelines, storage facilities, crude oil gathering
tanks, and truck off-loading facilities, as depicted on Exhibit G-1 (Map of
Pipeline System and Pipeline System Capacity by Segment), and (b) with the
volume capacities as set forth on Exhibit G-1, described on Exhibit G-2
(Construction Projects) and described on Exhibit G-3 (Devon Lease Connections).
“Master Lease and Access Agreement” means that certain Master Lease and Access
Agreement dated as of the date hereof among certain of the Affiliates of HEP
Operating and the owners of the Refineries.
“Minimum Capacity Commitment” has the meaning set forth in Section 2.2(a).
“Minimum Revenue Commitment” has the meaning set forth in Section 2.2(a).
“Minimum Throughput Commitment” means the quantity of Product to be transported,
stored or loaded in connection with an Applicable Asset, as set forth on Exhibit
C, as such amount may be adjusted pursuant to the terms of this Agreement.
“MSCFD” means thousands of cubic feet per day.
“MVP Pipeline” has the meaning set forth in Exhibit K.


Exhibit A-5

--------------------------------------------------------------------------------



Exhibit 10.27


“Navajo Refinery” means the refinery owned by HollyFrontier Navajo and located
in Lovington, New Mexico.
“New Tank” means the new petroleum products storage tankage to be added to the
Applicable Assets as identified on Exhibits H and J.
“New Tank Commencement Date” means, with respect to each New Tank, the first day
of the calendar month after the date on which, in the reasonable opinion of HEP
Operating, such New Tank is mechanically complete, available for service and
operating as expected in storing the Product for which such New Tank was
designed, which date has been specified in written notice from HEP Operating to
HFRM at least 30 days prior to such date.
“Omnibus Agreement” means the Seventeenth Amended and Restated Omnibus
Agreement, dated as of the date hereof.
“OPEX Reimbursement Amount” has the meaning set forth in Exhibit L-2.
“Original Master Throughput Agreement” has the meaning set forth in the
Recitals.
“Osage Pipeline” has the meaning set forth in Exhibit K.
“Parties” has the meaning set forth in the Preamble.
“Partnership” means Holly Energy Partners, L.P., a Delaware limited partnership.
“Party” has the meaning set forth in the Preamble.
“Person” means an individual or a corporation, limited liability company,
partnership, joint venture, trust, unincorporated organization, association,
government agency or political subdivision thereof or other entity.
“Pipelines” means the Malaga Pipeline System, Roadrunner Pipeline, the Tulsa
Pipelines, the Tulsa Interconnecting Pipelines, and the El Dorado Delivery
Lines, and any other pipeline included in the Applicable Assets.
“Plains Pipeline” means that certain 16” diameter pipeline operated by Plains
All American Pipeline, L. P. and located in Lea County, New Mexico and which
crosses the HEP Anderson Ranch gathering system in Township 18 South, Range 32
East.
“Previous Amended and Restated Master Throughput Agreement” has the meaning set
forth in the Recitals.
“Prime Rate” means the prime rate per annum announced by Union Bank, N.A., or if
Union Bank, N.A. no longer announces a prime rate for any reason, the prime rate
per annum announced by the largest U.S. bank measured by deposits from time to
time as its base rate on corporate loans, automatically fluctuating upward or
downward with each announcement of such prime rate.
“Prior Agreements” means those agreements set forth in Recitals A through F. For
the avoidance of doubt, “Prior Agreements” do not include the following
agreements (as amended, modified or supplemented and in effect from time to
time): (a) Amended and Restated Intermediate Pipelines Agreement


Exhibit A-6

--------------------------------------------------------------------------------



Exhibit 10.27


dated June 1, 2009, (b) Tulsa Equipment and Throughput Agreement     dated
August 1, 2009, (c) Amended and Restated Refined Product Pipelines and Terminals
Agreement     effective February 1, 2009, (d) Second Amended and Restated
Throughput Agreement     effective June 1, 2013, (e) Third Amended and Restated
Crude Pipelines and Tankage Agreement dated March 12, 2015, and (f) Unloading
and Blending Services Agreement (Artesia) dated March 12, 2015.
“Products” has the meaning set forth in Exhibit C.
“Qualified Third-Party Throughput” has the meaning set forth in Exhibit C.
“Red Rock Pipeline” has the meaning set forth in Exhibit K.
“Refined Products” means gasoline, kerosene, ethanol and diesel fuel.
“Refineries” means the Navajo Refinery; the El Dorado Refinery; the Cheyenne
Refinery; the Tulsa East Refinery and the Tulsa West Refinery.
“Roadrunner Pipeline” means that certain 16” crude oil pipeline extending
approximately 65 miles from the Slaughter station to Lovington, New Mexico.
“Subsequent Year” has the meaning set forth in Exhibit G.
“Subsidiary” means with respect to any Person (the “Owner”), any corporation or
other Person of which securities or other interests having the power to elect a
majority of that corporation’s or other Person’s board of directors or similar
governing body, or otherwise having the power to direct the business and
policies of that corporation or other Person (other than securities or other
interest having such power only upon the happening of a contingency that has not
occurred), are held by the Owner or one or more of its Subsidiaries.
“Surcharge Tariff” has the meaning set forth in Exhibit C.
“SUS” means Saybolt Universal Seconds as specified by ASTM Standard D2161-10, as
amended, supplemented or replaced from time to time.
“Tulsa Assets” means the Tulsa Group 1 Tankage, Tulsa Group 1 Loading Rack,
Tulsa Group 1 Pipeline, Tulsa Group 2 Tankage, Tulsa Group 2 Loading Rack and
the Tulsa Interconnecting Pipelines.
“Tulsa East Refinery” means the refinery owned by HollyFrontier Tulsa and
located at 905 West 25th Street, Tulsa, Oklahoma 74107.
“Tulsa Group 1 Purchase Agreement” means that certain Asset Sale and Purchase
Agreement dated as of October 1, 2009 by and among HollyFrontier Tulsa, HEP
Tulsa LLC and Holly Energy Storage – Tulsa.
“Tulsa Group 1 Loading Rack” means the gas oil, asphalt and propane truck
loading racks located at the Tulsa West Refinery and more specifically described
in Exhibit J-1 attached hereto.
“Tulsa Group 1 Tankage” means the tankage identified in Exhibit J-3 attached
hereto.
“Tulsa Group 2 Purchase Agreement” means that certain LLC Interest Purchase
Agreement dated as of March 31, 2010 by and between HEP Tulsa LLC, Lea Refining
Company, and HollyFrontier Tulsa.


Exhibit A-7

--------------------------------------------------------------------------------



Exhibit 10.27


“Tulsa Group 2 Tankage” means the tankage identified in Exhibit J-5.
“Tulsa Group 2 Loading Rack” means the rail loading rack located at the Tulsa
West Refinery and more specifically described in Exhibit J-4.
“Tulsa Interconnecting Pipelines” means the following pipelines between the
Tulsa East Refinery and the Tulsa West Refinery: 1) the 12 inch raw gas
oil/diesel line (the “Distillate Interconnecting Pipeline”), 2) the 12 inch
naphtha/gasoline component line (the “Gasoline Interconnecting Pipeline”), 3)
the 12 inch refinery fuel gas line (the “Refinery Fuel Gas Interconnecting
Pipeline”), 4) the 8 inch hydrogen line (the “Hydrogen Interconnecting
Pipeline”), and 5) the 10 inch refinery sour fuel gas line (the “Refinery Sour
Fuel Gas Interconnecting Pipeline”) including delivery facilities from the Tulsa
West Refinery and receipt facilities at the Tulsa East Refinery for the
Distillate and Gasoline Interconnecting Pipelines, but not for the Refinery Fuel
Gas, Hydrogen, and Refinery Sour Fuel Gas Interconnecting Pipelines.
“Tulsa Group 1 Pipeline” means those two (2) product delivery lines extending
from the Group 1 Tankage to interconnection points with the Magellan pipeline as
more specifically described in Exhibit J-2 attached hereto.
“Tulsa Purchase Agreements” means the Tulsa Group 1 Purchase Agreement and the
Tulsa Group 2 Purchase Agreement.
“Tulsa West Refinery” means the refinery owned by HollyFrontier Tulsa located at
1700 S. Union, Tulsa, Oklahoma.
“Tulsa West Tankage” means the tankage identified in Exhibit L-1.
“Working Capacity” has the meaning set forth in Exhibit K.




Exhibit A-8

--------------------------------------------------------------------------------




Exhibit 10.27


Exhibit B
to
Third Amended and Restated
Master Throughput Agreement



--------------------------------------------------------------------------------



Interpretation


As used in this Agreement, unless a clear contrary intention appears:


(a)    any reference to the singular includes the plural and vice versa, any
reference to natural persons includes legal persons and vice versa, and any
reference to a gender includes the other gender;
(b)    the words “hereof”, “herein”, and “hereunder” and words of similar
import, when used in this Agreement, shall refer to this Agreement as a whole
and not to any particular provision of this Agreement;
(c)    any reference to Articles, Sections and Exhibits are, unless otherwise
stated, references to Articles, Sections and Exhibits of or to this Agreement
and references in any Section or definition to any clause means such clause of
such Section or definition. The headings in this Agreement have been inserted
for convenience only and shall not be taken into account in its interpretation;
(d)    reference to any agreement (including this Agreement), document or
instrument means such agreement, document, or instrument as amended, modified or
supplemented and in effect from time to time in accordance with the terms
thereof and, if applicable, the terms of this Agreement;
(e)    the Exhibits hereto form an integral part of this Agreement and are
equally binding therewith. Any reference to “this Agreement” shall include such
Exhibits;
(f)    references to a Person shall include any permitted assignee or successor
to such Party in accordance with this Agreement and reference to a Person in a
particular capacity excludes such Person in any other capacity;
(g)    if any period is referred to in this Agreement by way of reference to a
number of days, the days shall be calculated exclusively of the first and
inclusively of the last day unless the last day falls on a day that is not a
Business Day in which case the last day shall be the next succeeding Business
Day;
(h)    the use of “or” is not intended to be exclusive unless explicitly
indicated otherwise;
(i)    references to “$” or to “dollars” shall mean the lawful currency of the
United States of America; and
(j)    the words “includes,” “including,” or any derivation thereof shall mean
“including without limitation” or “including, but not limited to.”




Exhibit B-1

--------------------------------------------------------------------------------


Exhibit 10.27


Exhibit C
to
Third Amended and Restated
Master Throughput Agreement



--------------------------------------------------------------------------------



Applicable Assets, Product, Minimum Capacity Commitment, Tariffs, Tariff
Adjustments and Applicable Terms*


Applicable Assets
Type of Applicable Asset




















Product
Minimum Capacity Commitment (aggregate capacity unless otherwise noted)
Minimum Throughput Commitment
(in the aggregate, on average, for each Contract Quarter)
Base Tariff
(applicable to all movements below the Incentive Tariff Threshold)
Incentive Tariff Threshold (in the aggregate, on average, for each Contract
Quarter)
Incentive Tariff
(applicable to all movements at or above the Incentive Tariff Threshold)
Excess Tariff (applicable to all movements above the Excess Tariff Thresholds
set forth below, if any)
Tariff Adjustment
Tariff Adjustment Minimum/Cap
Tariff Adjustment Commencement Date
Assumed OPEX
Applicable Term
(all times are Dallas, TX time)
Malaga Pipeline System
Pipelines
Crude Oil
40,000 bpd
40,000 bpd2
 $0.5334/bbl


40,000 bpd2
$0.3137/bbl
—
FERC Adjustment
—
July 1, 2015
—
12:01 a.m. on June 1, 2013 to Sept. 1, 2024 (the “Malaga Commencement Date”)
El Dorado Assets
Pipelines
Refined Products


LPG Products,


Intermediate Products


Heavy Products
120,000 bpd of aggregate delivery capacity from the Tankage
120,000 bpd of Intermediate and Refined Product
$0.1625/bbl
125,000 bpd of Intermediate and Refined Product
$0.01/bbl
—
PPI Adjustment


3% in any calendar year (applicable to each individual tariff)
July 1, 2012
—
12:01 a.m. on Nov. 1, 2011 to 12:01 a.m. on Oct. 31, 2026; provided that with
respect to the New Tank at the El Dorado Refinery, the Applicable Term shall be
from 12:01 a.m. on the New Tank Commencement Date for such New Tank to the date
occurring fifteen (15) years thereafter.
Tankage
 
140,000 bpd of aggregate capacity in the Tankage


140,000 bpd of Products
$0.4784 /bbl,
154,000 bpd of Products
$0.2167/bbl
—
 
Loading Rack
 
20,000 bpd
20,000 bpd
$0.2708/bbl
—
—
—
 







Exhibit C-8

--------------------------------------------------------------------------------

Exhibit 10.27


Applicable Assets
Type of Applicable Asset




















Product
Minimum Capacity Commitment (aggregate capacity unless otherwise noted)
Minimum Throughput Commitment
(in the aggregate, on average, for each Contract Quarter)
Base Tariff
(applicable to all movements below the Incentive Tariff Threshold)
Incentive Tariff Threshold (in the aggregate, on average, for each Contract
Quarter)
Incentive Tariff
(applicable to all movements at or above the Incentive Tariff Threshold)
Excess Tariff (applicable to all movements above the Excess Tariff Thresholds
set forth below, if any)
Tariff Adjustment
Tariff Adjustment Minimum/Cap
Tariff Adjustment Commencement Date
Assumed OPEX
Applicable Term
(all times are Dallas, TX time)
Cheyenne Assets
Cheyenne Receiving Assets
Crude Oil
41,000 bpd
46,000 bpd
$0.3251/bbl
50,600 bpd
$0.1517/bbl
—
PPI Adjustment


3% in any calendar year (applicable to each individual tariff)4
July 1, 2012
—
12:01 a.m. on Nov. 1, 2011 to 12:01 a.m. on Oct. 31, 2026; provided that with
respect to (a) Cheyenne New Tank No. 117, the Applicable Term shall be from
12:01 a.m. on December 4, 2014 to 12:01 a.m. on December 4, 2029, and (b) any
New Tanks at the Cheyenne Refinery, the Applicable Term is 12:01 a.m. on the New
Tank Commencement Date for each such New Tank to the date occurring fifteen (15)
years thereafter.
Cheyenne Tankage


 
46,000 bpd
41,000 bpd
$0.4673/bbl3,
45,100 bpd
$0.2167/bbl
—
 
Cheyenne Loading Rack
 
 
41,000 bpd
$0.2708/bbl
None
—
—
 







Exhibit C-8

--------------------------------------------------------------------------------

Exhibit 10.27


Applicable Assets
Type of Applicable Asset




















Product
Minimum Capacity Commitment (aggregate capacity unless otherwise noted)
Minimum Throughput Commitment
(in the aggregate, on average, for each Contract Quarter)
Base Tariff
(applicable to all movements below the Incentive Tariff Threshold)
Incentive Tariff Threshold (in the aggregate, on average, for each Contract
Quarter)
Incentive Tariff
(applicable to all movements at or above the Incentive Tariff Threshold)
Excess Tariff (applicable to all movements above the Excess Tariff Thresholds
set forth below, if any)
Tariff Adjustment
Tariff Adjustment Minimum/Cap
Tariff Adjustment Commencement Date
Assumed OPEX
Applicable Term
(all times are Dallas, TX time)
Tulsa East Assets
Tulsa Pipelines
Refined Products
60,000 bpd
60,000 bpd
$0.1116/bbl
 
—
—
PPI Adjustment


3% in any calendar year (applicable to each individual tariff)
July 1, 2011
—
11:59 p.m. on Mar. 31, 2010 to 12:01 a.m. on Dec. 1, 2024
Tulsa Group 1
Tankage
Various
1,362,550 bbls
80,000 bpd
$0.3960/bbl
Each throughput barrel over the Minimum Throughput Commitment but less than or
equal to the Excess Tariff Threshold
$0.1116/bbl
$0.2455/bbl (over 120,000 bpd of Refined Products, in the aggregate on average
for each Contract Quarter)
 
Tulsa Group 1
Loading Rack
Various
26,000 bpd
26,000 bpd
$0.3348/bbl
—
—
—
 
Tulsa Group 2
Tankage
Various
2,122,644 bbl
90,000 bpd
$0.4605/bbl
Each throughput barrel over the Minimum Throughput Commitment but less than or
equal to the Excess Tariff Threshold
$0.1116/bbl
$0.2455/bbl (over 120,000 bpd of Refined Products, in the aggregate on average
for each Contract Quarter)
 
Tulsa Group 2
Loading Rack
 
1,800 bpd
1,800 bpd
$0.3906/bbl
—
—
—
 







Exhibit C-8

--------------------------------------------------------------------------------

Exhibit 10.27


Applicable Assets
Type of Applicable Asset




















Product
Minimum Capacity Commitment (aggregate capacity unless otherwise noted)
Minimum Throughput Commitment
(in the aggregate, on average, for each Contract Quarter)
Base Tariff
(applicable to all movements below the Incentive Tariff Threshold)
Incentive Tariff Threshold (in the aggregate, on average, for each Contract
Quarter)
Incentive Tariff
(applicable to all movements at or above the Incentive Tariff Threshold)
Excess Tariff (applicable to all movements above the Excess Tariff Thresholds
set forth below, if any)
Tariff Adjustment
Tariff Adjustment Minimum/Cap
Tariff Adjustment Commencement Date
Assumed OPEX
Applicable Term
(all times are Dallas, TX time)
Tulsa Interconnect-ing Pipelines
 
Distillate Interconnect-ing Pipeline – 45,000 bpd (maximum)
45,000 bpd
$0.2267/bbl (to 45,000 bpd in the aggregate, on average for each Contract
Quarter)
Over 45,000 bpd and less than or equal to 65,000 bpd
$0.0758/bbl
$0.0541/bbl (over 65,000 bpd of Refined Products, in the aggregate on average
for each Contract Quarter)
 
 
Gasoline Interconnect-ing Pipeline – 45,000 bpd (maximum)
45,000 bpd of Intermediate Products shipped between the Tulsa East Refinery and
the Tulsa West Refinery via the Interconnecting Pipelines (excluding the
Distillate Interconnecting Pipeline and the Tulsa Pipelines






 
 
Hydrogen Interconnect-ing Pipeline –10,000 MSCFD of
hydrogen (maximum)
64,000 MSCFD
$0.0693/
MSCF/day
—
—
—
 
 
Refinery Fuel Gas
Interconnect-ing Pipeline – 32,000 MSCFD of refinery fuel gas (maximum)
 
 
Refinery Sour Fuel Gas Interconnecting Pipeline – 22,000 MSCFD of refinery sour
fuel gas (maximum)
 







Exhibit C-8

--------------------------------------------------------------------------------

Exhibit 10.27


Applicable Assets
Type of Applicable Asset




















Product
Minimum Capacity Commitment (aggregate capacity unless otherwise noted)
Minimum Throughput Commitment
(in the aggregate, on average, for each Contract Quarter)
Base Tariff
(applicable to all movements below the Incentive Tariff Threshold)
Incentive Tariff Threshold (in the aggregate, on average, for each Contract
Quarter)
Incentive Tariff
(applicable to all movements at or above the Incentive Tariff Threshold)
Excess Tariff (applicable to all movements above the Excess Tariff Thresholds
set forth below, if any)
Tariff Adjustment
Tariff Adjustment Minimum/Cap
Tariff Adjustment Commencement Date
Assumed OPEX
Applicable Term
(all times are Dallas, TX time)
Lovington Assets
Lovington Loading Rack
Asphalt and any other petroleum or petroleum based or derived products
4,000 bpd
4,000 bpd
$0.3906/bbl
 
—
—
PPI Adjustment4
3% in any calendar year
July 1, 2011
—
11:59 p.m. on Mar. 31, 2010 to 12:01 a.m. on Mar. 31, 2025
Roadrunner Assets
Pipelines
Crude Oil
40,000 bpd
40,000 bpd
$0.7174/bbl


Each throughput barrel over the Minimum Throughput Commitment
$0.3757/bbl
—
PPI Adjustment
3% plus ½ of the PPI increase in excess of 3% for such calendar year.
July 1, 2011
—
12:01 a.m. on Dec. 1, 2009 to 12:01 a.m. on Dec. 1, 2024
El Dorado Crude Tankage
Tankage
Crude Oil; Intermediate Products
140,000 bpd
140,000 bpd
$0.0919/bbl
Each throughput barrel over the Minimum Throughput Commitment
$0.0101/bbl
—
PPI Adjustment
Subject to 1% minimum / 3% cap
July 1, 2016
—
12:01 a.m. on March 6, 2015 to 12:01 a.m. on March 6, 2025
Tulsa West Tankage


Tankage
Crude/Lef
396,000 bpd
80,000 bpd
$0.218/bbl
—
—
—
PPI Adjustment
Subject to 1% minimum / 3% cap9
July 1, 2017
$649,896
12:01 a.m. on March 31, 2016 to 12:01 a.m. on March 31, 2026



* Tariffs listed on this Exhibit are effective as of July 1, 2016, other than
the Base Tariff with respect to the El Dorado Assets - Tankage, which is
effective as of January 1, 2017.


1. As may be adjusted pursuant to Exhibit G.


2 During the first five years of the Applicable Term, following the Malaga
Commencement Date, HFRM shall pay HEP Operating an extra surcharge per barrel
(the “Surcharge Tariff”). The Surcharge Tariff for each Contract Quarter is
equal to:


Actual Construction Costs - $38,500,000
Minimum Pipeline Throughput x 365 x 5






Exhibit C-8

--------------------------------------------------------------------------------

Exhibit 10.27




where “Actual Construction Costs” means the actual, reasonable and necessary
costs, or as otherwise approved in writing by HFRM, incurred by HEP Operating to
construct the Malaga Construction Projects and the Devon Lease Connections;
provided, however, that the numerator of the formula for calculating the
Surcharge Tariff (Actual Construction Costs - $38,500,000) shall not exceed
$13,500,000 such that the maximum value for such numerator shall be $13,500,000.
At the end of each Contract Quarter during the first five years of the
Applicable Term, following the Malaga Commencement Date, HFRM shall pay HEP
Operating an amount for each Contract Quarter determined by multiplying the
Minimum Throughput Commitment for the Malaga Pipeline System for such Contract
Quarter, by the Surcharge Tariff. The Surcharge Tariff is in addition to the
Applicable Tariff to be paid by HFRM.


3From and after the New Tank Commencement Date established pursuant to Exhibit
H, if any, the Tankage Base Tariff shall be increased by an amount per barrel
equal to:


Final Construction Cost        
0.9 x 8.1928 x Minimum Tankage Throughput x 365


For example, if the Final Construction Costs = $1,500,000, the per barrel
increase in the Tankage Base Tariff would be calculated as follows:
$1,500,000/(0.9 x 8.1928 x 140,000 x 365) = $0.0040.


4 Reflects reduction in throughput fee effective January 1, 2015 as a result of
the secondment arrangement at the El Dorado refinery. Also reflects reduction in
throughput fee effective January 1, 2017 as a result of the sale of tanks 243
and 244 from El Dorado Logistics LLC to HollyFrontier El Dorado Refining LLC.
5 Reflects reduction in throughput fee effective January 1, 2015 as a result of
the secondment arrangement at the Cheyenne refinery.
6The Minimum Interconnecting Pipeline Revenue Commitment shall be an amount of
revenue to HEP Operating for each Contract Quarter determined by adding: 1) the
Minimum Interconnecting Pipeline Liquid Throughput multiplied by the
Interconnecting Pipeline Liquid Tariff, and 2) the Minimum Interconnecting
Pipeline Gas Throughput multiplied by the Interconnecting Pipeline Gas Tariff.
7In the event that any third party transports Crude Oil on the Roadrunner
Pipeline for ultimate delivery to HollyFrontier or any of its Subsidiaries and
such third party pays throughput fees equal to or greater than the then-current
base tariff for each such barrel of Crude Oil transported on the Roadrunner
Pipeline for ultimate delivery to HollyFrontier or any of its Subsidiaries
(“Qualified Third-Party Throughput”), then revenues paid to HEP Operating by
such third party for such Qualified Third-Party Throughput shall be credited
towards the Minimum Revenue Commitment hereunder for the Roadrunner Pipeline.
8If the average throughput for any Contract Quarter (including Qualified
Third-Party Throughput) exceeds the Minimum Pipeline Throughput attributable to
such Contract Quarter, then for each throughput barrel in excess of the Minimum
Pipeline Throughput, HFRM shall pay HEP Operating throughput fees in the amount
of the Pipeline Incentive Tariff.
9For the avoidance of doubt, if the change in PPI in any year is less than one
percent (1%) it will be rounded up to one percent (1%) and if the change in PPI
in any year is greater than three percent (3%) it will be rounded down to three
percent (3%).


Applicable Tariff Adjustments
FERC Adjustment:
Each Applicable Tariff shall be adjusted on July 1 of each index year during the
Applicable Term by an amount equal to the percentage change, if any, between the
two (2) immediately preceding index years, in the Federal Energy Regulation
Commission Oil Pipeline Index (the “FERC Oil Pipeline Index”); provided,
however, that if the percentage change, if any, between the two (2) immediately
preceding index years in the FERC Oil Pipeline Index is negative, then there
will be no change to the Applicable Tariffs.
PPI Adjustment:
Each Applicable Tariff shall be adjusted on July 1 of each calendar year by an
amount equal to the upper change in the annual change rounded to four decimal
places of the Producers Price Index-Commodities-Finished Goods, (PPI),






Exhibit C-8

--------------------------------------------------------------------------------

Exhibit 10.27


et al. (“PPI”), produced by the U.S. Department of Labor, Bureaus of Labor
Statistics. The series ID is WPUFD49207 as of June 1, 2016 – located at
http://www.bls.gov/data/. The change factor shall be calculated as follows:
annual PPI index (most current year) less annual PPI index (most current year
minus 1) divided by annual PPI index (most current year minus 1). An example for
year 2014 change is: [PPI (2013) – PPI (2012)] / PPI (2012) or (197.3 – 193.3) /
193.3 or .021 or 2.1%. If the PPI index change is negative in a given year then
there will be no change in the tariff unless the tariff is subject to a minimum
increase as defined elsewhere in Exhibit C.
Index no longer Published
If the either index is no longer published, the Parties shall negotiate in good
faith to agree on a new index (as applicable) that gives comparable protection
against inflation or deflation, and the same method of adjustment for increases
or decreases in the new index shall be used to calculate increases or decreases
in the tariffs. If the Parties are unable to agree, a new index will be
determined in accordance with the dispute resolution provisions set forth in the
Omnibus Agreement, and the same method of adjustment for increases or decreases
in the new index shall be used to calculate increases or decreases in the
tariffs.








Exhibit C-8

--------------------------------------------------------------------------------


Exhibit 10.27


Exhibit D
to
Third Amended and Restated
Master Throughput Agreement



--------------------------------------------------------------------------------

Measurement of Shipped Volumes


Applicable Asset
Type of Applicable Asset
Measurement of Volumes
Malaga Pipeline System
Pipelines
Quantities shipped on the Malaga Pipeline System shall be determined by
measuring unique barrels of Crude Oil (either by counting barrels or calculating
barrels based on available meter data) shipped on the following origin and
destination pairings:
Whites City Road Station to HEP Artesia Station
Whites City Road Station to Beeson Station
Whites City Road Station to Plains Pipeline Bisti Connection
HEP Artesia Station to Beeson Station
HEP Artesia Station to Plains Pipeline Bisti Connection
Beeson Station to Plains Pipeline Bisti Connection


The origin and destination pairings listed above utilize the following segments
of the Pipeline System:
Whites City Road Station to HEP Artesia Station (8-inch)
HEP Artesia Station to Beeson Station (8-inch)
Beeson Station to Plains Pipeline Bisti Connection (12-inch)


Shipments on any other segments of the Malaga Pipeline System will be charged
the then-current tariff and fees under the Crude Agreement.


For the avoidance of doubt, a barrel shipped on multiple segments of the Malaga
Pipeline System shall only be counted as one barrel in satisfaction of the
Minimum Throughput Commitment and shall not count as a separate barrel on each
such segment. For example, a barrel shipped from Whites City Road Station to the
Plains Pipeline Bisti Connection shall count as one barrel in satisfaction of
the Minimum Throughput Commitment, and not as three barrels since it flows on
three segments of the Malaga Pipeline System.
El Dorado
Assets
Pipelines
Pipeline delivery throughput shall be determined by the shipments of Products by
pipeline (and not over the Loading Racks) from the El Dorado Refinery.
Tankage
Tankage throughput shall be determined by the sum of Products shipped from the
El Dorado Refinery but not including shipments of coke and sulfur. For the
avoidance of doubt, no Tankage throughput fees shall be paid for movements of
Products within the El Dorado Refinery.
Loading Rack
The Loading Rack Tariff will be paid for all quantities of Products or other
materials loaded at the Loading Racks or the asphalt loading rack and any
Products or other materials shipped using the weight scales.
Cheyenne Assets
Cheyenne Receiving Assets
Crude Oil throughput shall be determined by the total shipments of Crude Oil by
pipeline, truck and rail received at the Cheyenne Refinery.
Cheyenne Tankage
Tankage throughput shall be determined by the sum of Products shipped by the
Refinery but not including shipments of coke and sulfur. For the avoidance of
doubt, no Tankage throughput fees shall be paid for movements of Products within
the Cheyenne Refinery.
Cheyenne Loading Rack
The Applicable Tariff for the Loading Rack will be paid for (A) all quantities
of Products shipped out of the Cheyenne Refinery by pipeline or asphalt loading
racks, and (B) all quantities of Products, Crude Oil and any other materials
(such as coke and sulfur) loaded at the Loading Racks or the weight scales.
Tulsa East Assets
Pipelines
Pipeline throughput will be determined by the quantities of Refined Product
shipped on the Tulsa Pipelines.









Exhibit D-1

--------------------------------------------------------------------------------


Exhibit 10.27


 
Group 1 Tankage
Group 1 Tankage throughput shall be determined by the sum of Refined Products
shipped on the Pipelines and loaded at the Group 1 Loading Rack. Any streams
moved internally within the Tulsa East Refinery will not be included in
determining the volumes for any Minimum Revenue Commitment for the Group 1
Tankage.
Group 1 Loading Rack
The Group 1 Loading Rack Tariff will be paid for all quantities of Products
loaded at the Group 1 Loading Rack.
Group 2 Tankage
Group 2 Tankage throughput shall be determined by the sum of pipeline quantities
of Crude Oil and Intermediate Products received at the Tulsa East Refinery,
including Crude Oil and Intermediate Products received at the Tulsa East
Refinery from the Tulsa West Refinery. Any streams moved internally within the
Tulsa East Refinery will not be included in determining the volumes for any
Minimum Revenue Commitment for the Group 2 Tankage. Any Refined Products
received from the Tulsa West Refinery or moved out of the Tulsa East Refinery
will not be included in determining the volumes for the Minimum Revenue
Commitment for the Group 2 Tankage.1
Group 2 Loading Rack
The Group 2 Loading Rack Tariff will be paid for all quantities of Products
loaded at the Group 2 Loading Rack.
Interconnecting Pipelines
The Interconnecting Pipeline Gas Throughput shall be determined by the sum of
pipeline quantities of Intermediate Products shipped between the Tulsa East
Refinery and the Tulsa West Refinery via the Hydrogen Interconnecting Pipeline,
Refinery Fuel Gas Interconnecting Pipeline, and Refinery Sour Fuel Gas
Interconnecting Pipeline.


The Interconnecting Pipeline Liquid Throughput shall be determined by the sum of
pipeline quantities of Intermediate Products shipped between the Tulsa East
Refinery and the Tulsa West Refinery via the Gasoline Interconnecting Pipeline
and Distillate Interconnecting Pipeline.
Lovington Assets
Loading Rack
The Loading Rack Tariff will be paid for all quantities of Products loaded at
the Lovington Loading Rack.
Roadrunner Assets
N/A
N/A
El Dorado Crude Tank Farm Assets
El Dorado Crude Tankage
El Dorado Tankage throughput shall be determined by the sum of the pipeline
quantities of Product received at the El Dorado Crude Tankage, based on custody
transfer meters. For avoidance of doubt, no throughput fees shall be paid for
movements of Products among the El Dorado Crude Tankage.
Tulsa West Tankage
Tankage
Tulsa West Tankage throughput shall be determined by barrels of crude/lef
deliveries at the following meters at the Tulsa West Refinery: #1387, #175,
#176, #177, #178, #179, #180, #334, #1373 and #809.









1 For the avoidance of doubt, any high sulfur diesel fuel that HFRM may
transport from the Tulsa West Refinery through the Group 1 Tankage or Group 2
Tankage for processing in the Tulsa East Refinery’s distillate hydrotreater
shall be subject to the Group 2 Tankage Applicable Tariffs, and the resulting
ultra low sulfur diesel fuel produced from the high sulfur diesel fuel and then
shipped from the Tulsa East Refinery via either the Tulsa Pipelines or the
loading rack located at the Tulsa East Refinery shall be subject to the
applicable Group 1 Tankage Applicable Tariffs.




Exhibit D-2

--------------------------------------------------------------------------------


Exhibit 10.27


Exhibit E
to
Third Amended and Restated
Master Throughput Agreement

--------------------------------------------------------------------------------

Volumetric Gains; Losses; Line Fill; High-API Oil Surcharge




Exhibit E-1

--------------------------------------------------------------------------------

Exhibit 10.27


Applicable Assets
Volumetric Gains and Losses
Line Fill
High-API Oil Surcharge
Malaga Pipeline System
HFRM shall, during the Applicable Term, (i) absorb all volumetric gains in the
Malaga Pipeline System, and (ii) be responsible for all volumetric losses in the
Malaga Pipeline System up to a maximum of 0.5%. HEP Operating shall be
responsible for all volumetric losses in excess of 0.5% in the Malaga Pipeline
System during the Applicable Term. Volumetric gains and losses shall be
calculated and measured in a manner consistent with how and when gains and
losses are calculated in the Crude Agreement.
HFRM shall be responsible for line fill by pipeline segment in accordance with
HEP Operating’s policies for each segment as published on the Partnership’s
website from time to time.
In the event HFRM desires to ship Crude Oil on the Malaga Pipeline System with
an API Gravity in excess of 50 degrees, HEP Operating may, in its sole
discretion, (i) refuse to ship such Crude Oil, or (ii) ship such Crude Oil and
charge HFRM a surcharge (the “High-API Surcharge”) equal to the increased
expenses (or lower revenues) or capital costs, as a direct result thereof, as
agreed upon by the Parties. If the Parties are unable to agree upon the High-API
Surcharge, the High-API Surcharge will be determined pursuant to the dispute
resolution provisions of the Omnibus Agreement. Any amounts paid by HFRM as a
High-API Surcharge shall not count toward satisfaction of any Minimum Revenue
Commitment.
El Dorado Assets
—
—
—
Cheyenne Assets
HFRM shall, during the Applicable Term, (i) absorb all volumetric gains in the
Cheyenne Receiving Assets, and (ii) be responsible for all volumetric losses in
the Cheyenne Receiving Assets up to a maximum of 0.5%. HEP Operating shall,
during the Applicable Term, be responsible for all volumetric losses in excess
of 0.5% in the Cheyenne Receiving Assets. Gains and losses will be calculated
for each Contract Quarter and offset against each other.
—
—
Tulsa East Assets
HFRM shall, during the Applicable Term, (i) absorb all volumetric gains in the
Tulsa Pipelines, and (ii) be responsible for all volumetric losses in the Tulsa
Pipelines up to a maximum of 0.5%. HEP Tulsa shall, during the Applicable Term,
be responsible for all volumetric losses in excess of 0.5% in the Tulsa
Pipelines. Gains and losses will be calculated for each Contract Quarter and
offset against each other.
—
—
Lovington Assets
—
—
—
Roadrunner Assets
HFRM shall, during the Applicable Term, (i) absorb all volumetric gains in the
Roadrunner Pipeline, and (ii) be responsible for all volumetric losses in the
Roadrunner Pipeline up to a maximum of 0.5%. HEP Operating shall, during the
Applicable Term, be responsible for all volumetric losses in excess of 0.5% in
the Roadrunner Pipeline. Gains and losses will be calculated for each Contract
Quarter and offset against each other.
—
—
El Dorado Crude Tank Farm Assets
—
—
—
Tulsa West Tankage
—
—
—







Exhibit E-2

--------------------------------------------------------------------------------


Exhibit 10.27


Exhibit F
to
Third Amended and Restated
Master Throughput Agreement



--------------------------------------------------------------------------------



Increases in Tariff Rates as a Result of Changes in Applicable Law


Applicable Assets
 
 
Types of Tariffs that may be increased (as applicable)
Threshold
Malaga Pipeline System
Pipeline Base Tariff
Pipeline Incentive Tariff
None
El Dorado Assets
Pipeline Base Tariff
Tankage Base Tariff
Loading Rack Base Tariff
No Base Tariff may be amended until HEP Operating has made capital expenditures
of $1,000,000 in the aggregate with respect to the El Dorado Assets in order to
comply with new Applicable Laws.


Thereafter, HEP Operating may amend the applicable Base Tariff to recover its
full cost of complying with the new Applicable Laws and such recovery shall not
be limited to amounts in excess of $1,000,000.
Cheyenne Assets
Cheyenne Receiving Assets Base Tariff
Cheyenne Tankage Base Tariff
Cheyenne Loading Rack Base Tariff
No Base Tariff may be amended until HEP Operating has made capital expenditures
of $1,000,000 in the aggregate with respect to the Cheyenne Assets in order to
comply with new Applicable Laws.


Thereafter, HEP Operating may amend the applicable Base Tariff to recover its
full cost of complying with such new Applicable Laws and such recovery shall not
be limited to amounts in excess of $1,000,000.
Tulsa East Assets
Tulsa Pipelines Base Tariff
Tulsa Group 1 Tankage Base Tariff
Tulsa Group 1 Loading Rack Tariff
Tulsa Group 2 Tankage Base Tariff
Tulsa Group 2 Loading Rack Tariff


Base Tariff may not be amended until HEP Operating has made capital expenditures
of $2,000,000 in the aggregate with respect to the Applicable Assets (excluding
the Interconnecting Pipelines) in order to comply with new Applicable Laws.




Tulsa Interconnecting Pipeline Base Tariff


Base Tariff may not be amended until HEP Operating has made capital expenditures
of $1,000,000 in the aggregate with respect to the Interconnecting Pipelines in
order to comply with new Applicable Laws.




Lovington Assets
Base Tariff
Base Tariff may not be amended until HEP Operating has made capital expenditures
of $500,000 in the aggregate with respect to the Lovington Loading Rack in order
to comply with new Applicable Laws.









Exhibit F-1

--------------------------------------------------------------------------------

Exhibit 10.27


Applicable Assets
 
Roadrunner Assets
Pipeline Base Tariff
Base Tariff may not be amended until HEP Operating has made capital expenditures
of $1,000,000 in the aggregate with respect to the Roadrunner Pipeline in order
to comply with new Applicable Laws.






El Dorado Crude Tank Farm Assets
Base Tariff


No Base Tariff may be amended until HEP Operating has made capital expenditures
of $1,000,000 in the aggregate with respect to the El Dorado Crude Tank Farm
Assets in order to comply with new Applicable Laws.


Thereafter, HEP Operating may amend the applicable Base Tariff to recover its
full cost of complying with the new Applicable Laws and such recovery shall not
be limited to amounts in excess of $1,000,000.
Tulsa West Tankage
Base Tariff
No Base Tariff may be amended until HEP Operating has made capital expenditures
of $2,000,000 in the aggregate with respect to the Tulsa West Tankage in order
to comply with new Applicable Laws.


Thereafter, HEP Operating may amend the Base Tariff to recover its full cost of
complying with the new Applicable Laws and such recovery shall not be limited to
amounts in excess of $2,000,000.









Exhibit F-2

--------------------------------------------------------------------------------


Exhibit 10.27


Exhibit G
to
Third Amended and Restated
Master Throughput Agreement



--------------------------------------------------------------------------------

Special Provisions: Malaga Pipeline System
1.    Construction Projects. HEP Operating agrees to use commercially reasonable
efforts to (i) complete the construction projects set forth on Exhibit G-2 and
(ii) build the 25 lease connections listed on Exhibit G-3 (the “Devon Lease
Connections” and, together with the construction projects set forth on Exhibit
G-2, the “Malaga Construction Projects”). With respect to Item 4 listed on
Exhibit G-2, HFRM shall reimburse HEP Operating 100% of the actual costs and
expenses of those Malaga Construction Projects. HEP Operating shall bear the
costs of constructing all of the other Malaga Construction Projects listed on
Exhibit G-2 and Exhibit G-3, other than Item 4 on Exhibit G-3.
2.    Option to Increase Minimum Capacity Commitment Following the Malaga
Initial Period. At the end of the Malaga Initial Period and once-a-year
thereafter during the Applicable Term, HFRM shall have the option to increase
(but not decrease) the Minimum Capacity Commitment for the Malaga Pipeline
System applicable to the remainder of the Applicable Term, which option may be
exercised as follows:
2.1    Malaga Capacity Estimate. HFRM may initiate the process by which it will
exercise its option by delivering to HEP Operating a written request for a
statement of HEP Operating’s good faith estimate of the total uncommitted
pipeline capacity for the Malaga Pipeline System that will be available for the
remaining Applicable Term (a “Malaga Capacity Estimate”), which request must be
made, (i) in the case of the election available at the end of the Malaga Initial
Applicable Period, no later than the one hundred twentieth (120th) day before
the end of the Malaga Initial Period, and (ii) in the case of the election
available at the end of each twelve (12) month period following the end of the
Malaga Initial Period (each a “Subsequent Year”), the one-hundred twentieth
(120) day before the end of such Subsequent Year.
2.2    Response to Request for Malaga Capacity Estimate. HEP Operating must
respond to each request with a written Malaga Capacity Estimate within ten (10)
days of HEP Operating’s receipt of such request.
2.3    Malaga Exercise Notice. To exercise its option, HFRM must provide HEP
Operating a written notice of exercise (an “Malaga Exercise Notice”) no later
than ninety (90) days prior to the end of the Malaga Initial Period or
Subsequent Year (as applicable), which Malaga Exercise Notice must contain the
amount (stated in bpd) by which HFRM desires to increase the Minimum Capacity
Commitment for the Malaga Pipeline System for the next occurring Subsequent Year
and the remainder of the Applicable Term. The amount of increase for which HFRM
may exercise this option may not exceed the available uncommitted pipeline
capacity for the Malaga Pipeline System as stated in the Malaga Capacity
Estimate. If no written Malaga Exercise Notice is received by such ninetieth
(90th) day, then HFRM will be deemed to have waived its option, though such
waiver shall not preclude HFRM from exercising its option in Subsequent Years
according the process set forth in this Section 2.
2.4    Increase in Minimum Capacity Commitment and Minimum Throughput
Commitment. If HFRM timely exercises its option at the end of the Malaga Initial
Period or a




Exhibit G-3

--------------------------------------------------------------------------------

Exhibit 10.27


Subsequent Year in accordance with this Section 2, then, with respect to the
next Subsequent Year and the remainder of the Applicable Term thereafter:
(a)    the Minimum Capacity Commitment for the Malaga Pipeline System shall be
increased by the amount specified in the Malaga Exercise Notice; and
(b)    the Minimum Throughput Commitment shall be increased by an amount equal
to the increase in the Minimum Capacity Commitment for the Malaga Pipeline
System.
For example, if HFRM exercises its option at the end of the Malaga Initial
Period to increase the Minimum Capacity Commitment for the Malaga Pipeline
System from 40,000 bpd to 50,000 bpd (a 25% increase), then the Minimum
Throughput Commitment shall be increased to equal 50,000 bpd (a 25% increase).
This will have the effect of increasing the Minimum Pipeline Revenue Commitment
by the operation of Section 2.2(a) of the Agreement.
3.    Third Party Shipping. During the Malaga Initial Period, HFRM shall have
the exclusive right to utilize the entire capacity of the Malaga Pipeline
System. After the end of the Malaga Initial Period, if HEP Operating contracts
with third parties to ship Crude Oil on the Malaga Pipeline System thereafter
during the Applicable Term, subject to the terms of this Agreement, then HEP
Operating may not charge any such third party transportation services fees,
throughput fees, or other fees that are equal to or less on a per barrel basis
(taking into account all applicable incentive tariffs and surcharges) than those
charged to HFRM under this Agreement unless such third party agrees to minimum
volume and revenue commitments equal to or in excess of those to which HFRM is
subject hereunder. In the event that a third party with whom HEP has contracted
agrees to minimum volume and revenue commitments that are equal to those to
which HFRM is subject hereunder, and the transportation services fees,
throughput fees, or other fees are less on a per barrel basis (taking into
account all applicable incentive tariffs and surcharges) than those charged to
HFRM under this Agreement, then the tariff rates charged to HFRM under this
Agreement shall be automatically reduced to be equal to such third party tariff
rates.
4.    Storage. In addition, following the Malaga Commencement Date, HEP
Operating agrees, for no additional fees, to provide storage services of up to
70,000 barrels with regard to Crude Oil shipped using the Malaga Pipeline System
(30,000 barrels at the Whites City Road Station and 40,000 barrels at the Beeson
Station) and provide limited in-tank Crude Oil blending services when
operationally feasible at the HEP Operating Artesia Station to the
specifications of HFRM, as such specifications may be adjusted from time to
time.
5.    Additional Applicable Tariff. The Parties hereby acknowledge that the
Applicable Tariffs are in addition to tariffs applicable to volumes shipped on
the Devon Lease Connections pursuant to the Crude Agreement.






Exhibit G-3

--------------------------------------------------------------------------------

Exhibit 10.27


Exhibit G-1
to
Third Amended and Restated
Master Throughput Agreement



--------------------------------------------------------------------------------



Map of Pipeline System and Pipeline System Capacity by Segment


See attached


















































Exhibit G-3

--------------------------------------------------------------------------------

Exhibit 10.27


    exhibit1027thirdamendimage1.jpg [exhibit1027thirdamendimage1.jpg]






Exhibit G-3

--------------------------------------------------------------------------------

Exhibit 10.27




Exhibit G-2
to
Third Amended and Restated
Master Throughput Agreement



--------------------------------------------------------------------------------

Construction Projects
1.    Whites City Road Station
a.
Build station at the intersection of the idle 8” pipe and Whites City County
Road (coordinates _32.064421 Lat _104.135759_ Long). This station should include
30,000 barrels of tankage for crude to be injected into the 8” headed north. The
amount of property to be leased or purchased will be sufficient to install up to
5 crude truck off-loading LACTS and their associated tanks.

2.    HEP Artesia Station
a.
Reactivate 8” Malaga Pipeline from the Whites City Road Station to the existing
30,000 barrel tank at HEP Artesia Station.

b.
Build connecting 8” line between the reactivated 8” Malaga Pipeline and HEP
Artesia Station for receipts of sweet crude originating from the Whites City
Road Station.

c.
Tie-in Millman Station and Devon Parkway sweet crude deliveries into the HEP
Artesia Station 30,000 barrel tank, i.e., Devon Parkway barrels will be
connected into and delivered to the Artesia Station tank.

d.
Sweet crude oil deliveries out of HEP Artesia Station tank will be connected for
delivery to Abo station.

e.
Build 6” connecting pipeline approximately 6 miles to receive sweet barrels from
the Devon Parkway into existing Millman System.

f.
Build additional truck off loading facility at HEP Artesia Station.

g.
Build 8” 11-mile pipeline from HEP Artesia Station to Beeson Station.

3.    HEP Beeson Station and Bisti Delivery
a.
Build approximately 40,000 barrels of tankage at Beeson Station to receive sweet
crude.

b.
Build 6” pipeline (approximately 12 miles) to receive sweet barrels from the
Devon Hackberry field.

c.
Build connection from Anderson Ranch gathering system to the Devon Hackberry to
Beeson Station connecting pipeline. This connection will be made to deliver
sweet barrels through the Anderson Ranch pipe and deliver into the tank at the
Beeson Station.





Exhibit G-3

--------------------------------------------------------------------------------

Exhibit 10.27


d.
Install pumping capacity necessary for delivery into Plains Pipeline at Bisti
(to deliver at a rate of up to 80,000 bpd).

e.
Build 12” 12-mile pipeline from Beeson Station to Plains Pipeline System
connection at Bisti.

4.    Build NM sweet truck off-loading station at Whites City Road Station.*
* HEP Operating will manage and construct (4) above and be reimbursed by HFRM
for the costs of managing and constructing (4). HEP Operating will at all times
be the owner of (4), including during the period of construction.




Exhibit G-3

--------------------------------------------------------------------------------

Exhibit 10.27




Exhibit G-3
to
Third Amended and Restated
Master Throughput Agreement



--------------------------------------------------------------------------------



Devon Lease Connections


Battery Name
Field Name
Location
Status
Diamond
Parkway
32.6519528 N 104.0701295 W
Producing
Emerald
Parkway
32.6525348 N 104.1045269 W
Producing
Beryl
Parkway
32.6109502 N 104.0829194 W
Producing
Onyx
Parkway
32.638176 N 104.093915 W
Producing
Coral
Parkway
32.6253952 N 104.0745216 W
Producing
Turquoise
Parkway
32.6365513 N 104.0701851 W
Producing
Agate
Parkway
32.6520074 N 104.0873003 W
Producing
Jasper
Parkway
32.623619 N 104.090791 W
Producing
Beetle Juice 19 Fed #1H
Hackberry
32° 39' 7.41" N 103° 54' 4.05" W
Producing
Beetle Juice 19 Fed #3H
Hackberry
32° 39' 9.054" N 103° 54' 43.471" W
Producing
Capella 14 Fed #1H
Hackberry
32° 40' 0.638" N 103° 50' 4.152" W
Producing
Strawberry 7 Fed #2
Hackberry
32° 40' 43" N 103° 54' 20.8" W
Producing
Strawberry 7 Fed #4
Hackberry
32° 40' 6.93" N 103° 54' 4.28" W
Producing
Sirius 17 Fed #1H
Hackberry
32° 39' 59.165" N 103° 54' 2.605" W
Producing
Sirius 17 Fed #2H
Hackberry
32° 39' 47.98" N 103° 53' 2.44" W
Producing
Sirius 17 Fed #3H
Hackberry
32° 39' 30.98" N 103° 53' 56.18" W
Producing
Arcturus 18 Fed #1H
Hackberry
32° 39' 59.66"N 103° 54' 2.607" W
Producing
Arcturus 18 Fed #3H
Hackberry
32° 39' 23.058" 103° 54' 57.028" W
Producing
Rigel 20 Fed Com #1H
Hackberry
32° 39' 7.185" N 103° 53' 56.214" W
Producing
Rigel 20 Fed Com #3H
Hackberry
32° 38' 36.881" N 103° 53' 56.099" W
Producing
Regulus 26 Fed #1
Hackberry
32° 63' 76.832" N 103° 83' 24.245" W
Producing
Spica 25 Fed #1
Hackberry
32° 63' 76.834" N 103° 83' 22.620" W
Producing
Vega 29 Fed Com #1
Hackberry
32° 63' 77.726" N 103° 88' 57.377" W
Producing
Serene Sisters 25 Fed #1H
Hackberry
32° 43' 31.099" N 103° 49' 3.506" W
Producing
Serene Sisters 25 Fed #3H
Hackberry
32° 42' 42.721" N 103° 49' 32.488" W
Producing

















Exhibit G-3

--------------------------------------------------------------------------------


Exhibit 10.27


Exhibit H
to
Third Amended and Restated
Master Throughput Agreement



--------------------------------------------------------------------------------

Special Provisions: El Dorado Assets
1.    Change of Service. Subject to (i) any Applicable Law and (ii) technical
specifications of the El Dorado Tankage, HFRM may request that HEP Operating
change the service of any of the El Dorado Tankage from storage of one Product
to storage of a different Product. If HEP Operating agrees to such request, HFRM
shall indemnify and hold HEP Operating harmless from and against all costs and
expenses associated with any such changing of service including costs of
complying with any Applicable Law affecting such change of service.
2.    Construction of New Tank. HEP Operating shall, or shall cause its
Affiliate to, use its commercially reasonable efforts to construct a New Tank at
the El Dorado Refinery in accordance with the specifications set forth on
Exhibit H-3. If HEP Operating or its Affiliate should fail to complete the New
Tank or if the New Tank Commencement Date does not occur for the New Tank for a
reason related to the fault of HEP Operating or its Affiliate or a matter that
is within or under the control of HEP Operating or its Affiliate, HEP Operating
shall bear all costs, liabilities and expenses with respect to such incomplete
New Tank, and if HEP Operating or its Affiliate should fail to complete the New
Tank or if the New Tank Commencement Date does not occur for the New Tank for
any other reason, HFRM shall reimburse HEP Operating or its Affiliate for all
costs, liabilities and expenses incurred by HEP Operating or its Affiliate with
respect to such incomplete New Tank. Promptly following the New Tank
Commencement Date, HEP Operating will deliver a written certification to HFRM
certifying the Final Construction Cost for the New Tank. Additionally, promptly
following the New Tank Commencement Date, the Parties shall execute an amended
Exhibit H-2 reflecting the addition of the New Tank and attach it to this
Agreement. Such amended Exhibit H-2 shall be numbered Exhibit H-2.1, dated and
appended as an additional schedule to this Agreement and shall replace the prior
version of Exhibit H-2 in its entirety after its date of effectiveness.




















Exhibit H-2





--------------------------------------------------------------------------------

Exhibit 10.27


Exhibit H-1
to
Third Amended and Restated
Master Throughput Agreement



--------------------------------------------------------------------------------

El Dorado Loading Rack
The Refined Products Truck Loading Rack and the Propane Truck Loading Rack
transferred to El Dorado Logistics pursuant to that certain Conveyance,
Assignment and Bill of Sale (El Dorado), dated effective as of October 25, 2011,
by and between Frontier El Dorado and El Dorado Logistics.


Exhibit H-2
to
Third Amended and Restated
Master Throughput Agreement



--------------------------------------------------------------------------------



El Dorado Tankage


TANK ID NUMBER
CURRENT SERVICE/PRODUCT
NOMINAL CAPACITY, BBLS
1
Naptha
2,885
2
Naptha
2,885
3
ULSD
40,425
15
ULSD
12,422
16
Light Slop
28,880
17
Gasoline
92,740
18
Gasoline
88,600
19
Gasoline
90,733
20
Finish Gasoline
17,961
21
ULSD
120,639
23
ULSD
113,182
24
ULSD
119,269
25
Av Jet
65,117
29
CRU1 Feed
33,723
30
CRU2 Feed
39,417
31
ULSD
23,792
32
Finish Gasoline
74,847
64
Gasoline
17,961
65
Gasoline
17,941
66
Naptha
22,582
75
ULS k
24,938



Exhibit H-2





--------------------------------------------------------------------------------

Exhibit 10.27


TANK ID NUMBER
CURRENT SERVICE/PRODUCT
NOMINAL CAPACITY, BBLS
78
ULS k
9,226
127
Heavy Slop
20,504
652
Sour Distilate
90,000
642
HTU2 Chg.
78,511
134
HTU2 Chg.
76,492
649
HTU4 CHg.
100,000
137
Gas Oil/Sour diesel
191,899
138
Gas Oil
194,091
139
Gas Oil
74,792
142
Gas Oil
191,563
143
Gas Oil
191,570
159
Slurry
9,778
167
Slurry
8,908
650
ULSD Dock
36,000
178
Coke Charge/Swing Tank
80,000
192
Idled
8,908
212
Coker Chg.
76,524
213
Asphalt
77,675
215
AV Jet
67,529
216
Alkylate
72,618
218
Gas Oil
77,675
219
Reformate
71,466
220
Swing Tank
71,495
221
Gasoline Swing
71,508
222
Gasoline Swing
71,509
223
Reformate
72,893
224
Jet Fuel
71,534
225
HTU1 Chg, kerosene
28,882
226
Finish Gasoline
27,679
227
Natural Gasoline
27,701
230
Diesel (RAM)
4,780
231
Light Cycle (RAM)
1,923
250
FCCU Gasoline
75,354
251
FCCU Gasoline
75,968
252
FCCU Gasoline
75,968
253
Natural Gasoline
74,653
254
Isomerate
19,318
255
Isomerate
19,318
256
TEL Wash
950
447
Finish Gasoline
17,730
448
Gasoline
16,109
453
Ethanol
5,121



Exhibit H-2





--------------------------------------------------------------------------------

Exhibit 10.27


TANK ID NUMBER
CURRENT SERVICE/PRODUCT
NOMINAL CAPACITY, BBLS
457
HTU3 Chg, LSR
32,690
458
Isomerate
32,690
490
ULSD
116,094
600
Propane
625
601
Propane
625
602
Propane
625
603
Propane
625
604
Propane
625
605
Propane
625
606
Propane
625
607
Propane
625
608
Propane
625
609
Propane
625
610
Propane
625
611
Propane
625
612
Propane
625
613
Propane
625
614
Propane
625
615
Propane
625
616
Propane
625
617
Propane
625
618
Propane
625
619
Propane
625
620
Propane
575
621
Propane
100
640
Asphalt
66,859
641
Biodiesel
6,813
647
Asphalt
76,600
651
Heavy Atmospheric Gas Oil (GASO)
32,000













Exhibit H-2





--------------------------------------------------------------------------------


Exhibit 10.27


Exhibit H-3
to
Third Amended and Restated
Master Throughput Agreement



--------------------------------------------------------------------------------



Specifications for New Tank








TANK ID NUMBER
CURRENT SERVICE/PRODUCT
NOMINAL CAPACITY, BBLS







Exhibit I
to
Third Amended and Restated
Master Throughput Agreement



--------------------------------------------------------------------------------

Special Provisions: Cheyenne Assets
1.    Change of Service. Subject to (i) any Applicable Law and (ii) technical
specifications of the Cheyenne Tankage, HFRM may request that HEP Operating
change the service of any of the Cheyenne Tankage from storage of one Product to
storage of a different Product. If HEP Operating agrees to such request, HFRM
shall indemnify and hold HEP Operating harmless from and against all costs and
expenses associated with any such changing of service including costs of
complying with any Applicable Law affecting such change of service.
Exhibit I-1
to
Third Amended and Restated
Master Throughput Agreement



--------------------------------------------------------------------------------

Cheyenne Loading Rack
The Refined Products Truck Loading Rack, including the Vapor Recovery Unit and
the two (2) Propane Loading Spots transferred to Cheyenne Logistics pursuant to
that certain Conveyance, Assignment and Bill of Sale (Cheyenne), dated effective
as of October 25, 2011, by and between Frontier Cheyenne and Cheyenne Logistics.








Exhibit I-3





--------------------------------------------------------------------------------

Exhibit 10.27




Exhibit I-2
to
Third Amended and Restated
Master Throughput Agreement



--------------------------------------------------------------------------------

Cheyenne Receiving Assets
The four (4) Crude Oil LACTS Units, the Crude Oil Receiving Pipeline, and the
petroleum storage tanks listed below under “Petroleum Storage Tanks” transferred
to Cheyenne Logistics pursuant to that certain Conveyance, Assignment and Bill
of Sale (Cheyenne), dated effective as of October 25, 2011, by and between
Frontier Cheyenne and Cheyenne Logistics.
Petroleum Storage Tanks:
TANK ID NUMBER
CURRENT SERVICE/PRODUCT
NOMINAL CAPACITY, BBLS
2-036
Recovered Oil / Crude slop
5,056
2-063
Crude HSR
10,096
2-067
Crude LSR
10,093
2-072
Crude
80,581
2-073
Crude
80,551
2-074
Crude
79,766







Exhibit I-3





--------------------------------------------------------------------------------

Exhibit 10.27




Exhibit I-3
to
Third Amended and Restated
Master Throughput Agreement





--------------------------------------------------------------------------------



Cheyenne Tankage


TANK ID NUMBER
CURRENT SERVICE/PRODUCT
NOMINAL CAPACITY, BBLS
1-107
Intermediate Distillate
69,942
1-013
Coker Distillate
1,914
1-014
Low Sul. Diesel
24,677
1-015
No Lead Gas
24,677
1-016
Ethanol
2,564
1-017
Prem. No Lead Gas
5,034
1-020
FCC Slurry Oil
5,018
1-021
Sweet Naphtha / VRU
9,867
1-027
Slop Oil
4,000
1-028
BioDiesel
5,179
1-029
Coker Gas Oil
10,709
1-032
Diesel
10,124
1-033
Coker Distillate
10,342
1-040
FCC Slurry Oil
10,121
1-048
Coker Distillate
1,341
1-049
Coker Distillate
1,341
1-050
Vacuum Bottoms
67,428
1-051
Slurry
24,938
1-052
PG 58-28 (Asphalt)
72,017
1-053
FCCU Slurry
13,506
1-054
FCCU Slurry
24,938
1-055
PG 58-28 (Asphalt)
54,499
1-056
Coker feed tank
61,709
1-058
Coker Gas Oil
10,493
1-090
PG 64-22 (Asphalt)
55,954
1-091
PG 58-28 (Asphalt)
55,954
1-093
PG 64-22 (Asphalt)
2,602
1-094
PG 64-22 (Asphalt)
2,602
1-095
PG 64-22 (Asphalt)
2,602
1-106
Naptha
120,000



Exhibit I-3





--------------------------------------------------------------------------------

Exhibit 10.27


TANK ID NUMBER
CURRENT SERVICE/PRODUCT
NOMINAL CAPACITY, BBLS
1-108
Distillate
107,000
1-117
Vacuum Bottoms
69,942
2-015
Diesel
28,870
2-016
Diesel
28,046
2-017
UC Crack (LCO / Coker Distillate)
28,562
2-020
Gas Oil
10,746
2-021
Gas Oil
10,746
2-022
UC Crack (LCO / Coker Distillate)
9,731
2-023
Coker Gas Oil
10,583
2-028
Cat Gas Oil
80,153
2-034
Reformate
23,234
2-035
Alkylate
24,190
2-060
Burner/Distillate
9,846
2-061
Sweet Naphtha
10,096
2-062
Naptha
9,970
2-070
Sub Grade No Lead Gas
32,608
2-071
Premium No Lead Gas
32,612
2-075
Finished NL gasoline
80,278
2-100
LSR/LSG
41,978
2-101
Diesel
42,051
2-102
No Lead Gas
80,278
2-104
Reformate
54,749
2-105
Cat Gas Oil
54,954
2-118
Light Straight Run
40,609
2-119
FCCU Cat Gas
40,609
2-161
Finished Diesel
40,485







Exhibit I-3





--------------------------------------------------------------------------------


Exhibit 10.27


Exhibit J
to
Third Amended and Restated
Master Throughput Agreement



--------------------------------------------------------------------------------

Special Provisions: Tulsa East Assets
1.    Change of Tankage Service. Subject to (i) any Applicable Law and (ii)
technical specifications of the Tulsa Group 1 Tankage or the Tulsa Group 2
Tankage, HFRM may request that HEP Operating change the service of any of the
Tulsa Group 1 Tankage or the Tulsa Group 2 Tankage from storage of one Product
to storage of a different Product; provided, however, that HFRM shall indemnify
and hold HEP Operating harmless from and against all costs and expenses
associated with any such changing of service including costs of complying with
any Applicable Law affecting such change of service.
2.    Change of Interconnecting Pipeline Service. Subject to (i) any Applicable
Law, (ii) technical specifications of the Tulsa Interconnecting Pipelines, and
(iii) right-of-way and license agreements, HFRM may request that HEP Operating
change the service of any of the Interconnecting Pipelines; provided, however,
that HFRM shall indemnify and hold HEP Operating harmless from and against all
costs and expenses associated with any such changing of service including costs
of complying with any Applicable Law affecting such change of service.
3.    Construction of New Tank. HEP Operating shall, or shall cause its
Affiliate to, use its commercially reasonable efforts to construct a New Tank at
the Tulsa Refinery in accordance with the specifications set forth on Exhibit
J-6. If HEP Operating or its Affiliate should fail to complete the New Tank or
if the New Tank Commencement Date does not occur for the New Tank for a reason
related to the fault of HEP Operating or its Affiliate or a matter that is
within or under the control of HEP Operating or its Affiliate, HEP Operating
shall bear all costs, liabilities and expenses with respect to such incomplete
New Tank, and if HEP Operating or its Affiliate should fail to complete the New
Tank or if the New Tank Commencement Date does not occur for the New Tank for
any other reason, HFRM shall reimburse HEP Operating or its Affiliate for all
costs, liabilities and expenses incurred by HEP Operating or its Affiliate with
respect to such incomplete New Tank. Promptly following the New Tank
Commencement Date, HEP Operating will deliver a written certification to HFRM
certifying the Final Construction Cost for the New Tank. Additionally, promptly
following the New Tank Commencement Date, the Parties shall execute an amended
Exhibit J-3 reflecting the addition of the New Tank and attach it to this
Agreement. Such amended Exhibit J-3 shall be numbered Exhibit J-3.1, dated and
appended as an additional schedule to this Agreement and shall replace the prior
version of Exhibit J-3 in its entirety after its date of effectiveness.


Exhibit J-1
to
Third Amended and Restated
Master Throughput Agreement



--------------------------------------------------------------------------------



Tulsa Group 1 Loading Rack


Exhibit J-6





--------------------------------------------------------------------------------

Exhibit 10.27


The Propane Truck Loading Rack, Asphalt Truck Loading Rack and Gas Oil Truck
Loading Rack transferred to HEP Tulsa LLC pursuant to that certain Bill of Sale,
Assignment and Assumption Agreement, dated December 1, 2009, by and between
Sinclair Tulsa Refining Company and HEP Tulsa LLC.
Exhibit J-2
to
Third Amended and Restated
Master Throughput Agreement



--------------------------------------------------------------------------------



Tulsa Group 1 Pipeline
The two Product Delivery Pipelines transferred to HEP Tulsa LLC pursuant to that
certain Bill of Sale, Assignment and Assumption Agreement, dated December 1,
2009, by and between Sinclair Tulsa Refining Company and HEP Tulsa LLC.


Exhibit J-3
to
Third Amended and Restated
Master Throughput Agreement



--------------------------------------------------------------------------------



Tulsa Group 1 Tankage


Exhibit J-6





--------------------------------------------------------------------------------

Exhibit 10.27


TANK ID
REFINED PRODUCT
CAPACITY (BBLS)
 
 
 
10
ULSD #2 (XT)
37,500
11
ULSD #2 (XT)
37,500
45
Decant
5,700
102
Kerosene
37,500
103
Kerosene
37,500
104A
ULSD #2 (XT)
37,500
110
ULSD #1
37,500
111
Kerosene
37,500
115
ULSD #2 (XT)
150,421
215
ULSD #2 (XT)
150,421
116
Kerosene
37,500
117
ULSD #2 (XT)
63,300
444A
Naptha
32,000
450A
Premium Unleaded
12,574
451
USLD #2 (XT)
11,700
452A
USLD #2 (XT)
12,000
464A
Unleaded Regular
73,000
465
Unleaded Regular
79,320
466
Unleaded Regular
79,320
467A
Unleaded Regular
73,000
470A
Unleaded Regular
151,020
472
Unleaded Regular
151,000
473A
Premium Unleaded (ST)
151,020
601
Unleaded Regular
18,634
602
Premium Unleaded (ST)
10,743
603
USLD #2 (XT)
2,000
605
Ethanol
3,528
606
Empty
500



Exhibit J-4
to
Third Amended and Restated
Master Throughput Agreement



--------------------------------------------------------------------------------



Tulsa Group 2 Loading Rack


The Rail Loading Rack transferred to HEP Tulsa LLC pursuant to that certain
Conveyance, Assignment and Bill of Sale, dated March 31, 2010, by and between
Holly Refining & Marketing – Tulsa LLC and HEP Tulsa LLC.




Exhibit J-6





--------------------------------------------------------------------------------

Exhibit 10.27




Exhibit J-5
to
Third Amended and Restated
Master Throughput Agreement



--------------------------------------------------------------------------------



Tulsa Group 2 Tankage


TANK ID
CURRENT SERVICE
CAPACITY (BBLS)
 
 
 
1
Crude
130,450
2
Crude
130,000
3
Crude
116,579
8
Crude
130,233
123
CSO
37,500
471
Unleaded Gasoline
71,371
107A
Flux/Asphalt
55,954
108A
Flux/Asphalt
37,500
109
Flux/Asphalt
37,500
125
Flux/Asphalt
37,500
131
Flux/Asphalt
37,500
442
Gasoline blendstock
11,700
445A
Gasoline blendstock
32,787
446
Gasoline blendstock
11,700
460
LSR
80,000
461A
LSR
80,000
17
FCCU LCO
37,500
114
Raw Diesel
131,000
9
Raw gas oil
150,260
15
Raw gas oil
130,000
16
Raw gas oil-Sour
151,078
6A
Raw naphtha
69,082
4
Scanfiner feed
120,566
40
Raw gas oil
5,734
41
CSO
4,032
34
Truck loading-64/22 asphalt
11,798
36A
Truck loading-58/28 asphalt
11,500
124A
Flux/Asphalt
37,500
18A
Slop
37,500
31
Slop
15,000
7A
Naptha
69,082
14
Naptha
55,000



Exhibit J-6





--------------------------------------------------------------------------------

Exhibit 10.27


Exhibit J-6
to
Third Amended and Restated
Master Throughput Agreement



--------------------------------------------------------------------------------



Specifications for New Tank








TANK ID NUMBER
CURRENT SERVICE/PRODUCT
NOMINAL CAPACITY, BBLS
12
Naphtha
32,000















































    


Exhibit J-6





--------------------------------------------------------------------------------


Exhibit 10.27


Exhibit K
to
Third Amended and Restated
Master Throughput Agreement



--------------------------------------------------------------------------------



Special Provisions: El Dorado Crude Tank Farm Assets


1.
El Dorado Terminal Operation. HEP Operating will use commercially reasonable
efforts to maintain the El Dorado Terminal’s current connections to the
pipelines owned and operated by (a) Osage Pipe Line Company, LLC (the “Osage
Pipeline”), (b) Rose Rock Midstream, L.P. (the “Rose Rock Pipeline”), and (c) MV
Purchasing, LLC (the “MVP Pipeline”), but shall not be required to expend
additional monies in connection therewith unless agreed separately in writing
with HFRM. HFRM may request HEP Operating to connect the El Dorado Crude Tankage
to new pipelines, whether owned by third parties or by HFRM, subject to HEP
Operating’s approval of such connections and the engineering standards related
to such; HEP Operating will not unreasonably withhold such approval. If HEP
Operating approves any new connection requested by HFRM, HFRM will reimburse HEP
Operating the actual expenses incurred by HEP Operating that are associated with
such connection, plus an administrative charge of fifteen percent (15%). In
addition, the Minimum Throughput Commitment will be increased to account for any
additional expense HEP Operating bears in connection with ongoing operating
expenses associated with such requested pipeline connection. Any HEP Operating
expenditures requested by HFRM beyond pipeline connections will be negotiated
separately.



2.
Tank Use. HEP Operating shall make available to HFRM on an exclusive basis the
shell capacity, minimum and maximum capacities, and working capacity for the El
Dorado Crude Tankage. HEP Operating will make at least two (2) of such tanks
available for blending services at all times during the Applicable Term. HEP
Operating and HFRM will work together to assign minimum and maximum capacities
of each tank within sixty (60) days following the commencement of the Applicable
Term. These minimum and maximum capacities will be set to allow the most working
capacity available to HFRM within reasonable industry practices. The minimum and
maximum capacity for each tank will be used to determine the working capacity of
each tank (calculated by subtracting the minimum capacity from the maximum
capacity for each Tank) (the “Working Capacity”). Once the Working Capacity is
agreed upon, HEP may assign, in its sole discretion, new maximum and minimum
capacities to each tank if required to allow for safe operation. If HEP
determines it is necessary to reduce the aggregate Working Capacity to less than
650,000 Barrels (as such volume may be adjusted pursuant to Section 4 of this
Exhibit K (the “El Dorado Minimum Working Capacity”), the Minimum Throughput
Commitment will be reduced proportionately. HFRM may deliver or have delivered
Product into the El Dorado Crude Tankage from the El Dorado Refinery, the Osage
Pipeline, the Rose Rock Pipeline or the MVP Pipeline. HFRM agrees not to deliver
to the Terminal any Products which fail to meet the El Dorado Quality
Specifications, or which would in any way be injurious to the El Dorado Crude
Tankage, or that may not lawfully be handled in the Tankage. HFRM shall be
responsible for and pay for all damages resulting from handling of any Products
by HFRM, its designee, or its consignee; provided, however, so long as the
Products meet the El Dorado Quality Specifications, HFRM shall not be
responsible for damages arising from the negligence or willful misconduct of
HEP, its agents, employees or contractors or from ordinary wear and tear.





Exhibit L-2





--------------------------------------------------------------------------------

Exhibit 10.27


3.
Terminal Maintenance, Changes, or Installations. HEP Operating shall make the El
Dorado Crude Tankage available for HFRM’s exclusive use except for times at
which a tank must be taken out of service for routine maintenance, in which
event HEP Operating will use commercially reasonable efforts to minimize the
duration of the outage. HEP Operating may take more than one tank out of service
due to unplanned maintenance, environmental, or operational occurrences and may
schedule more than one tank out of service if the duration is minimal (i.e. less
than 1 week for seal inspection or mixer repair on top of an API 653 of another
tank), but HEP Operating will not schedule more than one tank out of service for
extended overlapping periods (e.g., two API 653s at the same time overlapping 1+
weeks). HEP Operating will provide HFRM written notice at least forty-five (45)
days prior to any scheduled maintenance, changes or installations affecting the
El Dorado Crude Tankage. In the event HEP Operating cannot provide any or all of
the services during any maintenance, changes or installations within the El
Dorado Terminal, or if such maintenance, changes or installations causes HEP
Operating to take any tank out of service and HEP Operating does not provide a
substitute tank in the place of such tank, the Minimum Throughput Commitment
shall be reduced by the Working Capacity of such out-of-service tank for the
duration of such outage.



4.
Right of First Refusal. HEP Operating may not lease or pledge or commit to
provide any storage services with respect to the El Dorado Crude Tankage or the
Jayhawk Tankage (after the expiration of the Jayhawk Lease) at the El Dorado
Terminal to a third party unless HEP Operating first offers to HFRM the
exclusive right to use the Working Capacity of such tanks on substantially the
same terms as HEP Operating has previously negotiated with a third party in
arms-length negotiations. HFRM will have thirty (30) days (the “El Dorado Crude
Tank Farm Consideration Period”) to consider the option to utilize such Working
Capacity and to provide notice to HEP Operating of its election to accept or
decline such Working Capacity. If HFRM has not notified HEP Operating within 30
days, then HEP Operating may proceed to enter into an agreement with the third
party for such Working Capacity; provided, however, that if HEP Operating does
not enter into an agreement with the third party within sixty (60) days
following HFRM’s notice to decline or the expiration of the El Dorado Crude Tank
Farm Consideration Period, then HFRM’s rights under this Section 4 will apply to
any subsequent bona fide third party offer to HEP Operating regarding such
Working Capacity.



5.
Jayhawk Tankage. In the event that the Jayhawk Lease expires or is otherwise
terminated or cancelled for any reason and the Jayhawk Tankage are not leased
within a reasonable time (not to exceed sixty 60) days) to a third party as
contemplated by Section 4 of this Exhibit K, HEP Operating agrees to make the
Working Capacity of the Jayhawk Tankage available for HFRM’s exclusive use, and
HFRM agrees to increase the Minimum Throughput Commitment by an amount equal to
(a) the monthly storage fee that Jayhawk paid to HEP Operating during the last
12 months of the Jayhawk Lease, divided by the Working Capacity of the Jayhawk
Tankage, and the El Dorado Minimum Working Capacity shall be increased by an
amount equal to two-thirds (2/3) of the Working Capacity of such Jayhawk
Tankage. HFRM’s use of the Jayhawk Tankage will be added to this Agreement as an
amendment with all terms and conditions being consistent with this Agreement,
and thereafter the term “El Dorado Crude Tankage” as used herein shall include
the Jayhawk Tankage.

 
6.
Right to Refuse. HEP Operating reserves the right to refuse receipt of any
Product into the El Dorado Terminal, alternatively route such Product to another
location, or take other appropriate action in regards to such Product if Product
does not meet the El Dorado Quality Specifications. HFRM, if requested in
writing, will provide HEP Operating with notice setting forth the quantity,
quality, and specifications of Product to be delivered a minimum of four (4)
hours prior to any delivery to the El Dorado Terminal. Any reasonable costs
incurred by HEP Operating in connection



Exhibit L-3





--------------------------------------------------------------------------------

Exhibit 10.27


with addressing or handling HFRM’s Product that does not meet the El Dorado
Quality Specifications shall be borne by HFRM.


7.
Terminal Damage or Destruction. If any part of the El Dorado Terminal or the El
Dorado Crude Tankage are damaged or destroyed by fire or other casualty, HEP
Operating shall have the discretion to reduce receipts into and deliveries out
of the El Dorado Terminal and to allocate any remaining El Dorado Terminal
capacity and throughput fairly and reasonably among various customers utilizing
terminalling services at the El Dorado Terminal. HEP Operating may, but shall
not be obligated to, repair or replace such damaged or destroyed terminal
facilities or Tanks.



8.
Delivery Lines. The El Dorado Crude Tankage is connected to the El Dorado
Refinery by two 16” delivery lines, together with associated piping necessary
for Product movements into and out of the El Dorado Crude Tankage (the “El
Dorado Delivery Lines”). HEP Operating will operate the El Dorado Delivery Lines
for HFRM’s exclusive use. HEP Operating will operate one of the 16” El Dorado
Delivery Lines for Product movements from the El Dorado Crude Tankage to the El
Dorado Refinery with a capacity to deliver (a) 130,000 bpd based on a maximum
viscosity of 350 SUS at 60 degrees Fahrenheit when operating only one El Dorado
Delivery Line, and (b) 165,000 bpd based on a maximum viscosity of 350 SUS at 60
degrees Fahrenheit when operating both El Dorado Delivery Lines. HEP Operating
will operate the other 16” El Dorado Delivery Line for bidirectional use. HEP
Operating will maintain the El Dorado Delivery Lines to gravity feed Product to
the El Dorado Refinery or, upon request of HFRM, to pump Product to the El
Dorado Refinery at a pressure of at least 25 psig (when operating one El Dorado
Delivery Line) and 50 psig (when operating both El Dorado Delivery Lines), as
measured at the El Dorado Refinery receipt point. HEP Operating will maintain at
least two (2) full-sized pumps for this service and will operate the pumps at
HFRM’s request.



9.
Products Testing. At HFRM’s request and upon HEP Operating’s approval, such
approval not to be unreasonably withheld, delayed or conditioned, HEP Operating
shall provide sampling and testing services for HFRM’s Products at the El Dorado
Terminal. All fees for Product testing shall be billed to HFRM at HEP
Operating’s actual cost.



Exhibit K-1
to
Third Amended and Restated
Master Throughput Agreement



--------------------------------------------------------------------------------



El Dorado Crude Tankage and Jayhawk Tankage


1.    El Dorado Crude Tankage:




Exhibit L-4





--------------------------------------------------------------------------------

Exhibit 10.27


Tank ID Number
Current Service/Product
Nominal Capacity, BBLs
4150
Crude
80,000
4153
Crude
80,000
4154
Crude
80,000
4155
Crude
125,000
4156
Crude
125,000
4157
Crude
125,000
4158
Crude
125,000
4159
Crude
125,000
4160
Crude
125,000



2.    Jayhawk Tankage:


Tank ID Number
Current Service/Product
Nominal Capacity, BBLs
4151
Crude
80,000
4152
Crude
80,000







Exhibit K-2
to
Third Amended and Restated
Master Throughput Agreement



--------------------------------------------------------------------------------



El Dorado Terminal Quality Specifications


Petroleum liquid that has a true vapor pressure equal to or greater than 1.5
psia but not greater than 11.1 psia.


Exhibit L-1
to
Third Amended and Restated
Master Throughput Agreement



--------------------------------------------------------------------------------



Tulsa West Tankage






Exhibit L-5





--------------------------------------------------------------------------------

Exhibit 10.27


TANK ID NUMBER
CURRENT SERVICE/PRODUCT
NOMINAL CAPACITY, BBLS
13
Crude/Lef
55,000
186
Crude/Lef
55,000
187
Crude/Lef
55,000
188
Crude/Lef
55,000
244
Crude/Lef
55,000
874
Crude/Lef
121,000



Exhibit L-2
to
Third Amended and Restated
Master Throughput Agreement



--------------------------------------------------------------------------------



Special Provisions:
Tulsa West Tankage


1.    Operating Expense Adjustment. At the end of the first four (4) Contract
Quarters during the Applicable Term, HEP Operating shall calculate the aggregate
operating expenses incurred in the operation of the Tulsa West Tankage (but such
calculation shall not include extraordinary and non-recurring items of expense
that are not reasonably expected to recur in future periods during the
Applicable Term) (“Initial OPEX”). In the event that the Initial OPEX exceeds
the Assumed OPEX for the Tulsa West Tankage set forth on Exhibit C, (A) HFRM
shall, within ten (10) days of receiving an invoice from HEP Operating,
reimburse HEP Operating an amount equal to (i) the Initial OPEX minus (ii) the
Assumed OPEX (the “OPEX Reimbursement Amount”), and (B) from and after the first
four (4) Contract Quarters during the Applicable Term, HEP Operating shall,
increase the Base Tariff for the Tulsa West Tankage by the amount necessary to
allow HEP Operating to recover the OPEX Reimbursement Amount during each
subsequent four (4) Contract Quarter period for the remainder of the Applicable
Term, and the Parties shall execute an amended, modified, revised or updated
Exhibit C reflecting such aggregate OPEX as the new Assumed OPEX for the Tulsa
West Tankage. In the event that the Initial OPEX is less than the Assumed OPEX
for the Tulsa West Tankage, HEP Operating shall decrease the Base Tariff for the
Tulsa West Tankage by the amount necessary to account for the difference between
the Assumed OPEX for the Tulsa West Tankage and the Initial OPEX for each
subsequent four (4) Contract Quarter Period for the remainder of the Applicable
Term, and the Parties shall execute an amended, modified, revised or updated
Exhibit C reflecting the Initial OPEX as the new Assumed OPEX for the Tulsa West
Tankage.


2.    Tank Inspections. Except with respect to Tanks 186 and 187, HFRM will
reimburse HEP Operating for the cost of performing the first API 653 inspection
on each of the tanks included in the Tulsa West Tankage and any repairs or tests
or consequential remediation that may be required to be made to such assets as a
result of any discovery made during such inspection.






Exhibit L-6



